Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT
between
THE TIMKEN COMPANY
and
TIMKENSTEEL CORPORATION
Dated as of June 30, 2014



1

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I
DEFINITIONS    1

Section 1.1
Certain Defined Terms    1

Section 1.2
Other Capitalized Terms    10

ARTICLE II
GENERAL PRINCIPLES; EMPLOYEE TRANSFERS    10

Section 2.1
Bearings Group Employee Liabilities    10

Section 2.2
TimkenSteel Group Employee Liabilities    11

Section 2.3
Bearings Benefit Plans/TimkenSteel Benefit Plans    11

Section 2.4
Employee Transfers    11

Section 2.5
Collective Bargaining Agreements    12

ARTICLE III
NON-U.S. EMPLOYEE TRANSFERS and benefit plans    12

Section 3.1
UK Pension    12

Section 3.2
IRBP    13

Section 3.3
Mexico Pension    13

ARTICLE IV
SERVICE CREDIT    13

Section 4.1
Service Credit for Employee Transfers    13

ARTICLE V
LITIGATION AND COMPENSATION    14

Section 5.1
Employee-Related Litigation    14

Section 5.2
Vacation    15

Section 5.3
Annual Bonuses    15

Section 5.4
Employment Agreements    16

Section 5.5
Repayment Agreements    16

ARTICLE VI
CERTAIN WELFARE BENEFIT PLAN MATTERS    16

Section 6.1
TimkenSteel Spinoff Welfare Plans    16

Section 6.2
Continuation of Elections    18

Section 6.3
Deductibles and Other Cost-Sharing Provisions    18

Section 6.4
Flexible Spending Account Treatment    19

Section 6.5
Workers’ Compensation    20

Section 6.6
COBRA    20

Section 6.7
Timken VEBA    21

ARTICLE VII
TAX-QUALIFIED DEFINED BENEFIT PLANS    21

Section 7.1
TimkenSteel Spinoff DB Plans    21

Section 7.2
Continuation of Elections    23

Section 7.3
Delayed Transfer Employees    23

ARTICLE VIII
U.S. TAX-QUALIFIED DEFINED CONTRIBUTION PLANS    23

Section 8.1
TimkenSteel Spinoff DC Plans    23

Section 8.2
Continuation of Elections    24

Section 8.3
Assumed DC Plans    25

Section 8.4
Contributions Due    25

ARTICLE IX
NONQUALIFIED RETIREMENT PLANS    25

Section 9.1
TimkenSteel Spinoff Nonqualified Plans    25

Section 9.2
No Distributions on Separation    26

Section 9.3
Section 409A    27


-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.4
Continuation of Elections    27

Section 9.5
Delayed Transfer Employees    27

Section 9.6
Timken Director Plan    27

ARTICLE X
TIMKEN EQUITY COMPENSATION AWARDS    27

Section 10.1
Outstanding Timken Equity Compensation Awards    27

Section 10.2
Conformity with Non-U.S. Laws    32

Section 10.3
Tax Withholding and Reporting    32

Section 10.4
Employment Treatment    32

Section 10.5
Payment of Option Exercise Prices    33

Section 10.6
Dividends/Dividend Equivalents    33

Section 10.7
Equity Award Administration    34

Section 10.8
Registration    34

ARTICLE XI
BENEFIT PLAN REIMBURSEMENTS, BENEFIT PLAN THIRD- PARTY CLAIMS    34

Section 11.1
General Principles    34

Section 11.2
Benefit Plan Third-Party Claims    34

ARTICLE XII
INDEMNIFICATION    34

Section 12.1
Indemnification    34

ARTICLE XIII
COOPERATION    34

Section 13.1
Cooperation    34

ARTICLE XIV
MISCELLANEOUS    35

Section 14.1
Vendor Contracts    35

Section 14.2
Further Assurances    35

Section 14.3
Employment Taxes Withholding Reporting Responsibility    35

Section 14.4
Data Privacy    35

Section 14.5
Third Party Beneficiaries    36

Section 14.6
Effect if Distribution Does Not Occur    36

Section 14.7
Incorporation of Separation Agreement Provisions    36

Section 14.8
No Representation or Warranty    36

Schedule 5.4:    Employment Agreements
Schedule 6.1(a):    Split Retiree Welfare Plans
Schedule 6.1(b):    Split Welfare Plans
Schedule 7.1(a):
Split DB Plans

Schedule 8.1(a):
Split DC Plans

Schedule 8.3:
Assumed DC Plans

Schedule 9.1(a):
Split Nonqualified Plans

Schedule 9.1(c):
TimkenSteel Excess Benefit Agreements




-ii-

--------------------------------------------------------------------------------

Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT
EMPLOYEE MATTERS AGREEMENT, dated as of June 30, 2014 (this “Employee Matters
Agreement”), between The Timken Company, an Ohio corporation (“Timken”), and
TimkenSteel Corporation, an Ohio corporation and a preexisting, wholly owned
subsidiary of Timken (“TimkenSteel”).
RECITALS
A.    The parties to this Employee Matters Agreement have entered into the
Separation and Distribution Agreement (the “Separation Agreement”), dated as of
the date hereof, pursuant to which Timken intends to distribute to its
shareholders, on a pro rata basis, all the outstanding common shares, without
par value, of TimkenSteel then owned by Timken (the “Distribution”).
B.    The parties wish to set forth their agreements as to certain matters
regarding the treatment of, and the compensation and employee benefits provided
to, current and former employees of Timken and TimkenSteel and their
Subsidiaries.
C.    This Employee Matters Agreement incorporates the agreement of the parties
with regard to certain assets and liabilities that were separated prior to the
Distribution, which agreement was originally set forth in the Benefit Plan
Transfer Agreement, effective as of May 1, 2014.
AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    Certain Defined Terms. For the purposes of this Employee Matters
Agreement:
“2012 Performance-Based RSU” means a Timken Performance-Based RSU granted during
the 2012 calendar year.
“2013 Performance-Based RSU” means a Timken Performance-Based RSU granted during
the 2013 calendar year.
“2014 SEMPP Award” has the meaning set forth in Section 5.3(b).
“APA” has the meaning set forth in Section 5.3(a).

-1-

--------------------------------------------------------------------------------

Exhibit 10.2

“Applicable Transfer Date” means the date on which a Delayed Transfer Employee
actually commences employment with the TimkenSteel Group or the Bearings Group
(as applicable).
“Assumed DC Plans” has the meaning set forth in Section 8.3(a).
“Bearings Benefit Plans” means (i) the Split DB Plans, the Split Retiree Welfare
Plans, and the Timken VEBA, and (ii) any other Benefit Plan that, as of the
close of business on the day before the Distribution Date, is sponsored or
maintained solely by any member of the Bearings Group. Bearings Benefit Plan
will also mean any multiemployer plan (as defined in Section 3(37) of ERISA) to
which any member of the Bearings Group contributes for the benefit of its
employees. For the avoidance of doubt, no member of the Bearings Group will be
deemed to sponsor or maintain any Benefit Plan if its relationship to such
Benefit Plan is solely to administer such Benefit Plan or provide to TimkenSteel
any reimbursement in respect of such Benefit Plan.
“Bearings Non-U.S. Benefit Plans” means the Non-U.S. Benefit Plans sponsored or
maintained by a member of the Bearings Group.
“Bearings Deferred Share” means a deferred share award with respect to Timken
Common Shares relating to a Timken Deferred Share described in Section
10.1(a)(ii)(B).
“Bearings Employee” means each individual who, as of the close of business on
the Distribution Date, is employed by a member of the Bearings Group (including,
for the avoidance of doubt, any such individual who is on a leave of absence,
whether paid or unpaid). Bearings Employees also include Bearings Transferees,
effective as of the Applicable Transfer Date. Notwithstanding the foregoing, the
phrase “Distribution Date” in the first sentence of this definition will be
deemed to read “Plan Split Date” and Bearings Employees will not include any
TimkenSteel Employees, in each case, (i) for the purpose of allocating Liability
with respect to the Split DB Plans, Split Retiree Welfare Plans, and Timken VEBA
under Section 5.1(a) and (ii) for all purposes under Article VII and Sections
3.3, 6.1(a), 6.2(a), 6.3(a), and 6.7.
“Bearings Equity Compensation Award” means each Bearings Option, Bearings
Performance Share, Bearings Restricted Share, Bearings Deferred Share, and
Bearings Time-Based RSU.
“Bearings Flexible Account Plan” has the meaning set forth in Section 6.4.
“Bearings Option” means an option to acquire Timken Common Shares relating to a
Timken Option described in Section 10.1(a)(i).
“Bearings Performance Share” means a performance share award with respect to
Timken Common Shares relating to Timken Performance Shares described in Section
10.1(a)(iii).

-2-

--------------------------------------------------------------------------------

Exhibit 10.2

“Bearings Price” means the Option Exercise Price multiplied by a fraction, (a)
the numerator of which is the average of the high and low sale price of a Timken
Common Share solely on the New York Stock Exchange on the Trading Day
immediately following the Distribution Date (as traded on the “regular way”
market) as reported by Bloomberg L.P. or any successor thereto and (b) the
denominator of which is the average of the high and low sale price of a Timken
Common Share solely on the New York Stock Exchange on the Distribution Date (as
traded on the “regular way” market) as reported by Bloomberg L.P. or any
successor thereto.
“Bearings Restricted Share” means a restricted Timken Common Share relating to
Timken Restricted Shares described in Section 10.1(a)(ii)(A).
“Bearings Time-Based RSU” means a restricted stock unit award with respect to
Timken Common Shares relating to Timken Time-Based RSUs described in
Section 10.1(a)(ii)(C) that vests based solely on the passage of time.
“Bearings Transferees” means the Delayed Transfer Employees who transfer from
the TimkenSteel Group to the Bearings Group.
“Bearings Welfare Plan” means each Bearings Benefit Plan that is a Welfare Plan,
other than the Split Retiree Welfare Plans.
“Benefit Plan” means, with respect to an entity, each plan, program, policy,
agreement, arrangement or understanding that is maintained primarily for the
benefit of employees in the United States and is a deferred compensation,
executive compensation, incentive bonus or other bonus, pension, profit sharing,
savings, retirement, severance pay, salary continuation, life, death benefit,
health, hospitalization, sick leave, vacation pay, disability or accident
insurance or other employee benefit plan, program, agreement or arrangement,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA)
sponsored, maintained or contributed to by such entity or to which such entity
is a party or under which such entity has any obligation; provided that no
Timken Equity Compensation Award, nor any plan under which any such Timken
Equity Compensation Award is granted, will constitute a “Benefit Plan” under
this Employee Matters Agreement. In addition, no Employment Agreement will
constitute a Benefit Plan for purposes hereof. For the avoidance of doubt,
Excess Benefit Agreements between Timken (or TimkenSteel) and certain employees
will be considered Benefit Plans.
“COBRA” means the continuation coverage requirements under Code Section 4980B
and ERISA Sections 601-608.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collective Bargaining Agreement” means any collective bargaining agreement,
labor agreement, pension and insurance agreement, 401(k) agreement, SUB
agreement or other written agreement to which Timken, TimkenSteel, or any of
their

-3-

--------------------------------------------------------------------------------

Exhibit 10.2

respective direct or indirect Subsidiaries is a party with the United Steel,
Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service
Workers’ International Union, its predecessors-in-interest, and their respective
constituent local unions.
“Death Benefit Agreements” has the meaning set forth in Section 5.1(b).
“Delayed Transfer Employee” has the meaning set forth in Section 2.4.
“Distribution” has the meaning set forth in the Recitals.
“Employee Matters Agreement” has the meaning set forth in the preamble.
“Employment Agreement” means any individual employment, retention, consulting,
change in control, split dollar life insurance, sale bonus, incentive bonus,
severance or other individual compensatory agreement between any current or
former employee and Timken or any of its Affiliates. For the avoidance of doubt,
Excess Benefit Agreements between Timken (or TimkenSteel) and certain employees
will not constitute Employment Agreements.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Estimated Retirement Plan Transfer Amount” has the meaning set forth in Section
7.1(b).
“Final Retirement Plan Transfer Amount” has the meaning set forth in
Section 7.1(c).
“Flex Plan Amount” has the meaning set forth in Section 6.4.
“Former Bearings Business Employee” means any individual who (i) on or before
the close of business on the Distribution Date retired or otherwise separated
from service from Timken and its Affiliates, and (ii) is not a Former
TimkenSteel Business Employee. Notwithstanding the foregoing, the phrase
“Distribution Date” in the prior sentence will be deemed to read “Plan Split
Date” (i) for the purpose of allocating Liability with respect to the Split DB
Plans, Split Retiree Welfare Plans, and Timken VEBA under Section 5.1(a) and
(ii) for all purposes under Article VII and Sections 3.3, 6.1(a), 6.2(a),
6.3(a), and 6.7.
“Former TimkenSteel Business Employee” means any individual (i) who on or before
the close of business on the Distribution Date retired or otherwise separated
from service from Timken and its Affiliates, and (ii) whose last day worked with
Timken and its Affiliates prior to the close of business on the Distribution
Date was with (A) the Steel Business, (B) the TimkenSteel Former Businesses or
(C) any Person that will be a direct or indirect Subsidiary of TimkenSteel
immediately after the Distribution. Notwithstanding the foregoing, the phrase
“Distribution Date” in the prior sentence will

-4-

--------------------------------------------------------------------------------

Exhibit 10.2

be deemed to read “Plan Split Date” (i) for the purpose of allocating Liability
with respect to the Split DB Plans, Split Retiree Welfare Plans, and Timken VEBA
under Section 5.1(a) and (ii) for all purposes under Article VII and Sections
6.1(a), 6.2(a), 6.3(a), and 6.7.
“Group” means the Bearings Group or the TimkenSteel Group, as the context
requires.
“ILS” has the meaning set forth in Section 3.1(b).
“ILSC” has the meaning set forth in Section 3.1(b).
“Life Insurance Policy” has the meaning set forth in Section 5.1(b).
“Mexico Spinoff Pension Plan” has the meaning set forth in Section 3.3(a).
“Mexico Split Pension Plan” has the meaning set forth in Section 3.3(a).
“Non-U.S. Benefit Plan” means, with respect to an entity, each plan, program,
policy, agreement, arrangement or understanding that is maintained primarily for
the benefit of employees outside of the United States and is a deferred
compensation, executive compensation, incentive bonus or other bonus, pension,
profit sharing, savings, retirement, severance pay, salary continuation, life,
death benefit, health, hospitalization, sick leave, vacation pay, disability or
accident insurance or other employee benefit plan, program, agreement or
arrangement, sponsored, maintained or contributed to by such entity or to which
such entity is a party or under which such entity has any obligation; provided
that no Timken Equity Compensation Award, nor any plan under which any such
Timken Equity Compensation Award is granted, will constitute a “Non-U.S. Benefit
Plan” under this Employee Matters Agreement. In addition, no Employment
Agreement will constitute a Non-U.S. Benefit Plan for purposes hereof.
“Option Exercise Price” means the pre-adjustment exercise price of the
applicable Timken Option.
“Plan Payee” means, as to an individual who participates in a Benefit Plan, such
individual’s dependents, beneficiaries, alternate payees and alternate
recipients, as applicable under such Benefit Plan.
“Plan Split Date” means May 1, 2014.
“Pre-Distribution Action” means an Action by any Third Party with respect to a
Split Plan, Bearings Employee, Former Bearings Business Employee, TimkenSteel
Employee, or Former TimkenSteel Business Employee that (i) arises from an act,
omission, or event that occurred prior to (A) the Plan Split Date, in the case
of any Action arising out of or otherwise related to a Split Retiree Welfare
Plan, a Split DB Plan, or the Timken VEBA, or (B) the Distribution, in the case
of any other Action, and (ii) is not otherwise designated as TimkenSteel
Litigation in the Separation Agreement.

-5-

--------------------------------------------------------------------------------

Exhibit 10.2

“Repayment Agreement” means any The Timken Company Repayment Agreement (with
respect to relocation expenses), Educational Reimbursement Program Repayment
Agreement, or Educational Assistance Repayment Agreement.
“Represented Former TimkenSteel Employee” means any Former TimkenSteel Business
Employee who immediately prior to his or her retirement or separation from
service from Timken and its Affiliates was covered by a Collective Bargaining
Agreement.
“Represented TimkenSteel Employee” means any TimkenSteel Employee who, as of the
close of business on the Plan Split Date, is covered by a Collective Bargaining
Agreement.
“Retained Severance Benefits” has the meaning set forth in Section 6.1(b).
“Scheme” has the meaning set forth in Section 3.1.
“SEMPP” has the meaning set forth in Section 5.3(b).
“Separation Agreement” has the meaning set forth in the Recitals.
“Split DB Plans” has the meaning set forth in Section 7.1(a).
“Split DC Plans” has the meaning set forth in Section 8.1(a).
“Split Nonqualified Plans” has the meaning set forth in Section 9.1(a).
“Split Non-U.S. Plan” means a Non-U.S. Benefit Plan sponsored, maintained or
contributed to by the Bearings Group that transferred liabilities to a Non-U.S.
Benefit Plan sponsored, maintained or contributed to by the TimkenSteel Group in
connection with the Distribution.
“Split Plans” means the Split Welfare Plans, Split Retiree Welfare Plans, Split
DB Plans, Split DC Plans, Split Nonqualified Plans, and Split Non-U.S. Plans.
“Split Retiree Welfare Plans” has the meaning set forth in Section 6.1(a).
“Split Welfare Plans” has the meaning set forth in Section 6.1(b).
“Steel Section” has the meaning set forth in Section 3.1(a).
“Steel UK” has the meaning set forth in Section 3.1(b).
“Timken” has the meaning set forth in the preamble.
“Timken Compensation Committee” means the Compensation Committee of the Board of
Directors of Timken.

-6-

--------------------------------------------------------------------------------

Exhibit 10.2

“Timken Deferred Share” means a deferred share award granted by Timken under a
Timken LTIP before the Distribution Date.
“Timken Director Plan” has the meaning set forth in Section 9.6.
“Timken Equity Compensation Award” means each Timken Option, Timken Performance
Share, Timken Restricted Share, Timken Deferred Share, Timken Performance-Based
RSU or Timken Time-Based RSU.
“Timken Option” means an option to acquire Timken Common Shares granted by
Timken under a Timken LTIP before the Distribution Date.
“Timken LTIP” means either of The Timken Company Long-Term Incentive Plan for
directors, officers and other key employees (amended and restated as of February
5, 2008) or The Timken Company 2011 Long-Term Incentive Plan for directors,
officers and other key employees.
“Timken Performance Share” means a performance share award granted by Timken
under a Timken LTIP before the Distribution Date.
“Timken Performance-Based RSU” means a performance-based restricted stock unit
award granted by Timken under a Timken LTIP before the Distribution Date.
“Timken PRSU Price” means the average closing price of Timken Common Shares
solely on the New York Stock Exchange as reported by Bloomberg L.P. or any
successor thereto for the period of the five consecutive Trading Days ending on
the Distribution Date (as traded on the “regular way” market).
“Timken Restricted Share” means a restricted Timken Common Share granted by
Timken under a Timken LTIP before the Distribution Date.
“Timken Time-Based RSU” means a time-based restricted stock unit award granted
by Timken under a Timken LTIP before the Distribution Date.
“Timken VEBA” has the meaning set forth in Section 6.7.
“TimkenSteel” has the meaning set forth in the preamble.
“TimkenSteel Benefit Plan” means (i) the TimkenSteel Spinoff DB Plans, the
TimkenSteel Spinoff Retiree Welfare Plans, and the TimkenSteel VEBA, and (ii)
any Benefit Plan sponsored or maintained by any member of the TimkenSteel Group.
TimkenSteel Benefit Plan will also mean any multiemployer plan (as defined in
Section 3(37) of ERISA) to which any member of the TimkenSteel Group contributes
for the benefit of its employees. For the avoidance of doubt, no member of the
TimkenSteel Group will be deemed to sponsor or maintain any Benefit Plan if its
relationship to such Benefit Plan is solely to administer such Benefit Plan or
provide to Timken any reimbursement in respect of such Benefit Plan.

-7-

--------------------------------------------------------------------------------

Exhibit 10.2

“TimkenSteel Common Shares” means the common stock, without par value, of
TimkenSteel.
“TimkenSteel Deferred Share” means a deferred share award relating to
TimkenSteel Common Shares granted by TimkenSteel as of the Distribution under a
TimkenSteel LTIP pursuant to Section 10.1(a)(ii)(B).
“TimkenSteel Employee” means each individual who, as of the close of business on
the Distribution Date, is employed by a member of the TimkenSteel Group
(including, for the avoidance of doubt, any such individual who is on a leave of
absence, whether paid or unpaid). TimkenSteel Employees also include TimkenSteel
Transferees, effective as of the Applicable Transfer Date. Notwithstanding the
foregoing, the phrase “Distribution Date” in the first sentence of this
definition will be deemed to read “Plan Split Date” and TimkenSteel Employee
will include any individual whom Timken has, as of the Plan Split Date,
designated to become employed by the TimkenSteel Group on or prior to the
Distribution Date, in each case, (i) for the purpose of allocating Liability
with respect to the Split DB Plans, Split Retiree Welfare Plans, and Timken VEBA
under Section 5.1(a) and (ii) for all purposes under Article VII and Sections
3.3, 6.1(a), 6.2(a), 6.3(a), and 6.7.
“TimkenSteel Employment Agreement” has the meaning set forth in Section 5.4.
“TimkenSteel Equity Compensation Award” means each TimkenSteel Option,
TimkenSteel Performance Share, TimkenSteel Restricted Share, TimkenSteel
Deferred Share, or TimkenSteel Time-Based RSU.
“TimkenSteel Flexible Account Plan” has the meaning set forth in Section 6.4.
“TimkenSteel LTIP” means the TimkenSteel 2014 Equity and Incentive Compensation
Plan and any stock-based or other incentive plan identified by TimkenSteel
before the Distribution Date.
“TimkenSteel Non-U.S. Benefit Plan” means any Non-U.S. Benefit Plan sponsored or
maintained by a member of the TimkenSteel Group.
“TimkenSteel Option” means an option to acquire TimkenSteel Common Shares
granted by TimkenSteel as of the Distribution under a TimkenSteel LTIP pursuant
to Section 10.1(a)(i)(B).
“TimkenSteel Performance Share” means performance share awards relating to
TimkenSteel Common Shares granted by TimkenSteel as of the Distribution under a
TimkenSteel LTIP.
“TimkenSteel Price” means the Option Exercise Price multiplied by a fraction,
(a) the numerator of which is the average of the high and low sale price of a
TimkenSteel Common Share solely on the New York Stock Exchange on the Trading
Day

-8-

--------------------------------------------------------------------------------

Exhibit 10.2

immediately following the Distribution Date (as traded on the “regular way”
market) as reported by Bloomberg L.P. or any successor thereto and (b) the
denominator of which is the average of the high and low sale price of a Timken
Common Share solely on the New York Stock Exchange on the Distribution Date (as
traded on the “regular way” market) as reported by Bloomberg L.P. or any
successor thereto.
“TimkenSteel Restricted Share” means a restricted TimkenSteel Common Share
granted by TimkenSteel as of the Distribution under a TimkenSteel LTIP pursuant
to Section 10.1(a)(ii)(A).
“TimkenSteel Retiree Welfare Claims” has the meaning set forth in Section
6.1(a).
“TimkenSteel Spinoff DB Plans” has the meaning set forth in Section 7.1(a).
“TimkenSteel Spinoff DC Plans” has the meaning set forth in Section 8.1(a).
“TimkenSteel Spinoff Nonqualified Plans” has the meaning set forth in Section
9.1(a).
“TimkenSteel Spinoff Retiree Welfare Plans” has the meaning set forth in Section
6.1(a).
“TimkenSteel Spinoff Welfare Plan” has the meaning set forth in Section 6.1(b).
“TimkenSteel Time-Based RSU” means restricted stock unit award with respect to
TimkenSteel Common Shares granted by TimkenSteel as described in
Section 10.1(a)(ii)(C) that vests based solely on the passage of time.
“TimkenSteel Transferees” means the Delayed Transfer Employees who transfer from
the Bearings Group to the TimkenSteel Group.
“TimkenSteel VEBA” has the meaning set forth in Section 6.7.
“TimkenSteel Welfare Claims” has the meaning set forth in Section 6.1(b).
“TimkenSteel Workers’ Compensation Claim” has the meaning set forth in Section
6.5.
“Trading Day” means the period of time during any given calendar day, beginning
at 9:30 a.m. (New York time) (or such other time as the New York Stock Exchange
publicly announces is the official open of trading), and ending at 4:01 p.m.
(New York time) (or one minute after such other time as the New York Stock
Exchange publicly announces is the official close of trading), in which trading
and settlement in Timken Common Shares or TimkenSteel Common Shares is permitted
on the New York Stock Exchange.

-9-

--------------------------------------------------------------------------------

Exhibit 10.2

“True-Up Amount” has the meaning set forth in Section 7.1(c).
“TUK” has the meaning set forth in Section 3.1(b).
“TUK Section” has the meaning set forth in Section 3.1(a).
“Vendor Contract” has the meaning set forth in Section 14.1.
“Welfare Plan” means each Benefit Plan that provides life insurance, health
care, dental care, vision care, employee assistance programs (EAP), accidental
death and dismemberment insurance, disability, severance, vacation or other
group welfare or fringe benefits or is otherwise an “employee welfare benefit
plan” as described in Section 3(1) of ERISA.
“Workers’ Compensation Event” means the event, injury, illness or condition
giving rise to a workers’ compensation claim.
Section 1.2    Other Capitalized Terms. Capitalized terms not defined in this
Employee Matters Agreement, including the following, will have the meanings
ascribed to them in the Separation Agreement:
•
Action

•
Affiliate

•
Ancillary Agreements

•
Bearings Entities

•
Bearings Group

•
Damages

•
Distribution Date

•
Distribution Ratio

•
Governmental Authority

•
Law

•
Liability

•
Person

•
Shared Liability

•
Steel Business

•
Subsidiary

•
Tax

•
Third Party

•
Third-Party Claim

•
Timken Common Shares

•
TimkenSteel Entities

•
TimkenSteel Former Businesses

•
TimkenSteel Group

•
TimkenSteel Litigation


-10-

--------------------------------------------------------------------------------

Exhibit 10.2

•
Transition Services Agreement


ARTICLE II    
GENERAL PRINCIPLES; EMPLOYEE TRANSFERS
Section 2.1    Bearings Group Employee Liabilities. Except as specifically
provided in this Employee Matters Agreement, the Bearings Group will be solely
responsible for (i) all employment, compensation and employee benefits
Liabilities relating to Bearings Employees and Former Bearings Business
Employees, (ii) all Liabilities arising under each Bearings Benefit Plan, and
(iii) any other Liabilities expressly assigned or allocated to a Bearings Group
member under this Employee Matters Agreement.
Section 2.2    TimkenSteel Group Employee Liabilities. Except as specifically
provided in this Employee Matters Agreement, the TimkenSteel Group will be
solely responsible for (i) all employment, compensation and employee benefits
Liabilities relating to TimkenSteel Employees and Former TimkenSteel Business
Employees, (ii) all Liabilities arising under each TimkenSteel Benefit Plan, and
(iii) any other Liabilities expressly assigned or allocated to a TimkenSteel
Group member under this Employee Matters Agreement. Subject to Section 5.1(b),
to the extent any of the Liabilities assigned to TimkenSteel pursuant to this
Section 2.2 or Section 6.1 are funded by a life insurance policy held by a
member of the Bearings Group on the life of a TimkenSteel Employee or Former
TimkenSteel Business Employee, such policy will be assigned to TimkenSteel.
Section 2.3    Bearings Benefit Plans/TimkenSteel Benefit Plans.
(a)    Except as otherwise provided herein, effective as of (i) the Plan Split
Date, in the case of the Split DB Plans, the Split Retiree Welfare Plans, the
Timken VEBA, and the Mexico Split Pension Plan and (ii) the Distribution, in the
case of all other Bearings Benefit Plans and Bearings Non-U.S. Benefit Plans,
the Bearings Group will be exclusively responsible for administering each
Bearings Benefit Plan and Bearings Non-U.S. Benefit Plan in accordance with its
terms and for all obligations and liabilities with respect to the Bearings
Benefit Plans and Bearings Non-U.S. Benefit Plans and all benefits owed to
participants in the Bearings Benefit Plans and Bearings Non-U.S. Benefit Plans,
whether arising before, on or after the Distribution Date or Plan Split Date, as
applicable.
(b)    Except as otherwise provided herein, effective as of (i) the Plan Split
Date, in the case of the TimkenSteel Spinoff DB Plans, the TimkenSteel Spinoff
Retiree Welfare Plans, the TimkenSteel VEBA, and the Mexico Spinoff Pension Plan
and (ii) the Distribution, in the case of all other TimkenSteel Benefit Plans
and TimkenSteel Non-U.S. Benefit Plans, the TimkenSteel Group will be
exclusively responsible for administering each TimkenSteel Benefit Plan and
TimkenSteel Non-U.S. Benefit Plan in accordance with its terms and for all
obligations and liabilities with respect to the TimkenSteel Benefit Plans and
TimkenSteel Non-U.S. Benefit Plans and

-11-

--------------------------------------------------------------------------------

Exhibit 10.2

all benefits owed to participants in the TimkenSteel Benefit Plans and
TimkenSteel Non-U.S. Benefit Plans, whether arising before, on or after the
Distribution Date or Plan Split Date, as applicable.
Section 2.4    Employee Transfers. Upon mutual agreement of TimkenSteel and
Timken, any employee whose employment transfers within 6 months after the
Distribution Date from the Bearings Group to the TimkenSteel Group or from the
TimkenSteel Group to the Bearings Group because such employee was inadvertently
and erroneously treated as employed by the wrong employer on the Distribution
Date and who was continuously employed by a member of the TimkenSteel Group or
the Bearings Group (as applicable) from the Distribution Date through the date
such employee commences employment with a member of the Bearings Group or
TimkenSteel Group (as applicable) will be a “Delayed Transfer Employee”;
provided, however, that no employee of either Group who is covered by a
Collective Bargaining Agreement at the time such employee transfers to the other
Group will be a Delayed Transfer Employee. Notwithstanding anything herein to
the contrary, no employee will be considered a Delayed Transfer Employee unless
the mutual agreement with respect to, and Applicable Transfer Date of, any
Delayed Transfer Employee occurs on or before the date that is 6 months after
the Distribution Date.
Section 2.5    Collective Bargaining Agreements.
(a)    Effective as of the Distribution Date, Timken or a Bearings Group member
will retain or assume each Collective Bargaining Agreement then in effect
covering Bearings Employees and TimkenSteel or a TimkenSteel Group member will
retain or assume each Collective Bargaining Agreement then in effect covering
TimkenSteel Employees.
(b)    The parties agree that certain subjects of this Employee Matters
Agreement have been, and may in the future be, the subject of effects bargaining
with the United Steelworkers Union and that certain provisions shall be deemed
modified to the extent necessary to conform with any agreements reached by the
parties with the United Steelworkers Union as a result of such effects
bargaining.
(c)    The terms of this Employee Matters Agreement will be adjusted or
conformed, as and where necessary, so as to not breach or otherwise contravene
any Collective Bargaining Agreement found to be applicable.
ARTICLE III    
NON-U.S. EMPLOYEE TRANSFERS AND BENEFIT PLANS
Section 3.1    UK Pension. Timken and TimkenSteel will use all reasonable
endeavors to procure the sectionalization of the Timken UK Pension Scheme (the
“Scheme”) with effect from the Distribution Date such that:

-12-

--------------------------------------------------------------------------------

Exhibit 10.2

(a)    the Scheme shall be split into the Timken UK Limited section (the “TUK
Section”) and the TimkenSteel UK Limited section (the “Steel Section”) to the
extent permissible under UK legislation;
(b)    Timken UK Limited (“TUK”), Timken ILS Limited (“ILS”) and Timken ILS
Cheltenham Limited (“ILSC”) will be the participating employers responsible for
the TUK Section and TimkenSteel UK Limited (“Steel UK”) will be the
participating employer responsible for the Steel Section;
(c)    notwithstanding anything to the contrary in the agreement to be entered
into between Timken, TimkenSteel, TUK, Steel UK, ILS, ILSC and the trustees of
the Scheme on or about the date of this Employee Matters Agreement setting out
the terms for sectionalization of the Scheme, the liabilities relating to
members of the Scheme who are Bearings Employees and Former Bearings Business
Employees shall be allocated to the TUK Section and the liabilities relating to
members of the Scheme who are TimkenSteel Employees and Former TimkenSteel
Business Employees shall be allocated to the Steel Section; and
(d)    the assets of the Scheme shall be separated and allocated to the TUK
Section and the Steel Section in proportion to the liabilities which the TUK
Section and the Steel Section bear to the aggregate liabilities of the Scheme.
Section 3.2    IRBP. Timken will retain all obligations and liabilities related
to The Timken Company International Retirement Benefit Plan and any
corresponding assets related thereto.
Section 3.3    Mexico Pension.
(a)    Effective as of the Plan Split Date, a TimkenSteel Entity has established
and adopted a defined benefit pension plan (the “Mexico Spinoff Pension Plan”)
to provide retirement benefits to certain TimkenSteel Employees in Mexico who
participated in the Plan de Jubilacion de los Empleados de Planta de Timken de
Mexico (the “Mexico Split Pension Plan”) prior to the Plan Split Date. The
Mexico Spinoff Pension Plan assumed liability for all benefits accrued or earned
by TimkenSteel Employees and their Plan Payees under the Mexico Split Pension
Plan as of the Plan Split Date. As of the Plan Split Date, TimkenSteel or a
member of the TimkenSteel Group is solely responsible for taking all necessary,
reasonable, and appropriate actions to maintain and administer the Mexico
Spinoff Pension Plan so that it complies with applicable local law. As of the
Plan Split Date, the liabilities under the Mexico Split Pension Plan relating to
TimkenSteel Employees and their Plan Payees have ceased to be liabilities of the
Mexico Split Pension Plan, and have been assumed by the Mexico Spinoff Pension
Plan, and the Bearings Group and the Mexico Split Pension Plan will retain all
liabilities with respect to Former TimkenSteel Business Employees, Bearings
Employees, and Former Bearings Business Employees.

-13-

--------------------------------------------------------------------------------

Exhibit 10.2

(b)    On the Plan Split Date, Timken or a member of the Bearings Group caused
the Mexico Split Pension Plan (or any applicable trust related thereto) to
transfer to the Mexico Spinoff Pension Plan (or any applicable trust related
thereto) a portion of the assets of the Mexico Split Pension Plan, in cash or in
kind, equal to the projected benefit obligation of liabilities being assumed by
the Mexico Spinoff Pension Plan pursuant to Section 3.3(a), as determined in the
actuarial valuation prepared by Lockton Companies, as of April 30, 2014.
ARTICLE IV    
SERVICE CREDIT
Section 4.1    Service Credit for Employee Transfers. Subject to the terms of
any applicable Collective Bargaining Agreement, the Benefit Plans will provide
the following service crediting rules effective as of the Distribution Date:
(c)    From and after (i) the Plan Split Date, in the case of the TimkenSteel
Spinoff DB Plans, the TimkenSteel Spinoff Retiree Welfare Plans, and the
TimkenSteel VEBA, and (ii) the Distribution Date, in the case of all other
TimkenSteel Benefit Plans, TimkenSteel will, and will cause its Affiliates and
successors to, provide credit under the TimkenSteel Benefit Plans to each
TimkenSteel Employee for service with the Bearings Group prior to the
Distribution Date or Plan Split Date, as applicable, for purposes of
eligibility, vesting, and benefit service under the appropriate TimkenSteel
Benefit Plans in which the TimkenSteel Employee is otherwise eligible, subject
to the terms of those plans; provided, however, that service will not be
recognized to the extent that such recognition would result in the duplication
of benefits taking into account both Bearings Benefit Plans and TimkenSteel
Benefit Plans.
(d)    A Delayed Transfer Employee’s service with the TimkenSteel Group or the
Bearings Group (as applicable) following the Distribution will be recognized for
purposes of eligibility, vesting and benefit service under the appropriate
Bearings Benefit Plans or TimkenSteel Benefit Plans as appropriate in which they
are otherwise eligible, subject to the terms of those plans; provided, however,
that this paragraph (b) will not apply to service crediting under the Split DB
Plans or TimkenSteel Spinoff DB Plans; and provided, further, that service will
not be recognized to the extent that such recognition would result in the
duplication of benefits taking into account both Bearings Benefit Plans and
TimkenSteel Benefit Plans.
(e)    Except as provided in Section 4.1(b), with respect to an employee hired
by the TimkenSteel Group or the Bearings Group after the Distribution Date, the
Benefit Plans of the TimkenSteel Group for employees hired by the TimkenSteel
Group or Bearings Group for employees hired by the Bearings Group will not
recognize such employee’s service with the Bearings Group for employees hired by
the TimkenSteel Group or TimkenSteel Group for employees hired by the Bearings
Group unless required by Law or an applicable collective bargaining agreement.

-14-

--------------------------------------------------------------------------------

Exhibit 10.2

ARTICLE V    
LITIGATION AND COMPENSATION
Section 5.1    Employee-Related Litigation.
(c)    Notwithstanding any provision of this Employee Matters Agreement to the
contrary, Liability with respect to any Pre-Distribution Action: (i) will be a
TimkenSteel Liability under the Separation Agreement to the extent it can be
readily attributed to TimkenSteel Employees and/or Former TimkenSteel Business
Employees; (ii) will be a Bearings Liability under the Separation Agreement to
the extent it can be readily attributed to Bearings Employees and/or Former
Bearings Business Employees; and (iii) will be a Shared Liability under the
Separation Agreement to the extent it cannot be readily attributed to Bearings
Employees and Former Bearings Business Employees, or TimkenSteel Employees and
Former TimkenSteel Business Employees, as described in clauses (i) and (ii). A
Pre-Distribution Action will be subjection to Section 6.8 of the Separation
Agreement.
(d)    Timken will have sole authority for administering, and making decisions
with respect to, the claims being pursued to designate Timken as the beneficiary
under the life insurance policies (the “Life Insurance Policies”) on the lives
of Bill Bowling and Philip Weigel associated with the death benefit agreements
that Timken or one of its current or former Affiliates entered into with Bill
Bowling and Philip Weigel (the “Death Benefit Agreements”), and will use its
reasonable efforts to obtain such redesignation. Timken will retain
responsibility for paying all amounts owed under the Death Benefit Agreement
with Philip Weigel. TimkenSteel will reimburse Timken for all amounts Timken
pays to the beneficiaries of the Death Benefit Agreement with Philip Weigel to
the extent a member of the Bearings Group does not receive reimbursements for
such amounts pursuant to a Life Insurance Policy for Philip Weigel. To the
extent a member of the Bearings Group is a beneficiary under a Life Insurance
Policy for Philip Weigel, Timken will take commercially reasonable actions
necessary to obtain the proceeds under the Life Insurance Policy. Timken and
TimkenSteel acknowledge that Timken has paid the beneficiaries of the Death
Benefit Agreement with Bill Bowling the full amount due under such Death Benefit
Agreement, and hereby agree that Timken will retain any reimbursement that it
receives for such amounts pursuant to a Life Insurance Policy for Bill Bowling.
Section 5.2    Vacation. Subject to the terms of any applicable Collective
Bargaining Agreement and except to the extent not permitted by applicable law,
the Bearings Group will assume or retain, as applicable, responsibility for
accrued vacation attributable to Bearings Employees as of the Distribution Date,
or Applicable Transfer Date. Subject to the terms of any applicable Collective
Bargaining Agreement and except to the extent not permitted by applicable law,
the TimkenSteel Group will assume or retain, as applicable, responsibility for
accrued vacation attributable to TimkenSteel Employees as of the Distribution
Date, or Applicable Transfer Date.

-15-

--------------------------------------------------------------------------------

Exhibit 10.2

Section 5.3    Annual Bonuses.
(a)    Eligible employees of the Bearings Group and TimkenSteel Group will
continue to participate in the Timken Annual Performance Award Pay Plan (“APA”)
through the Distribution Date or, for TimkenSteel Transferees, the Applicable
Transfer Date. Timken will remain responsible for and will pay any awards earned
under the APA to all Bearings Employees and Former Bearings Business Employees,
and TimkenSteel will be responsible for and will pay any awards earned under the
APA by TimkenSteel Employees and Former TimkenSteel Business Employees. The
Bearings Group will be responsible for establishing and paying any annual bonus
for its employees for performance periods after the Distribution Date or, for
Bearings Transferees, the Applicable Transfer Date, and the TimkenSteel Group
will be responsible for establishing and paying any annual bonus for its
employees for performance periods after the Distribution Date.
(b)    Eligible employees of the Bearings Group and the TimkenSteel Group will
continue to participate in the Timken Senior Executive Management Performance
Plan (the “SEMPP”) through December 31, 2014. The determination of whether any
portion of an award under the SEMPP with respect to the 2014 fiscal year (a
“2014 SEMPP Award”) has been earned will be made based upon the achievement of
the applicable management objectives measured as of December 31, 2014. Such
determination will be made by the Timken Compensation Committee in accordance
with the SEMPP. With respect to TimkenSteel Employees, the amount of any 2014
SEMPP Award will be prorated based on the number of days of the 2014 fiscal year
completed as of the Distribution Date. Notwithstanding any provision of the
SEMPP, Timken will pay each 2014 SEMPP Award held by a Bearings Employee or a
Former Bearings Business Employee, and TimkenSteel will pay each 2014 SEMPP
Award held by a TimkenSteel Employee or a Former TimkenSteel Business Employee.
Section 5.4    Employment Agreements. Subject to Section 5.1(b), effective as of
the Distribution, TimkenSteel or a member of the TimkenSteel Group will assume
and be solely responsible for any Employment Agreement to which a TimkenSteel
Employee or a Former TimkenSteel Business Employee is a party (a “TimkenSteel
Employment Agreement”), including the agreements listed on Schedule 5.4, and the
Bearings Group will have no liabilities with respect thereto. Notwithstanding
any provision to the contrary, (i) the TimkenSteel Employment Agreements will be
the responsibility of one or more members of the TimkenSteel Group following the
Distribution Date; and (ii) Timken will retain and be solely and exclusively
responsible for all obligations and liabilities with respect to, or in any way
related to, any Employment Agreement that is not a TimkenSteel Employment
Agreement.
Section 5.5    Repayment Agreements. With respect to each TimkenSteel Employee
who has entered into a Repayment Agreement with Timken, Timken will assign all
of its rights under such Repayment Agreement to TimkenSteel, and TimkenSteel
will assume and be responsible for paying any amounts Timken owes to

-16-

--------------------------------------------------------------------------------

Exhibit 10.2

the TimkenSteel Employee under such Repayment Agreement as of the Distribution
Date or Applicable Transfer Date in accordance with the terms of such agreement
and any underlying Timken policy in effect as of the Distribution Date.
TimkenSteel may retain any amounts it receives if any TimkenSteel Employee
becomes obligated to repay reimbursements made under any such Repayment
Agreement assumed by TimkenSteel.
ARTICLE VI    
CERTAIN WELFARE BENEFIT PLAN MATTERS
Section 6.1    TimkenSteel Spinoff Welfare Plans.
(d)    Effective as of the Plan Split Date, TimkenSteel established the
TimkenSteel Corporation Welfare Benefit Plan for Retirees and the TimkenSteel
Corporation Bargaining Unit Welfare Benefit Plan for Retirees (together, the
“TimkenSteel Spinoff Retiree Welfare Plans”). Each TimkenSteel Spinoff Retiree
Welfare Plan has terms and features (including benefit coverage options,
employer contribution provisions and retiree medical coverage) that are
substantially similar to one of the Bearings Benefit Plans listed on Schedule
6.1(a) (such Bearings Benefit Plans, the “Split Retiree Welfare Plans”) such
that (for the avoidance of doubt) each Split Retiree Welfare Plan is
substantially replicated by a TimkenSteel Spinoff Retiree Welfare Plan, except
as otherwise provided on Schedule 6.1(a). As of the Plan Split Date, each
TimkenSteel Spinoff Retiree Welfare Plan covers those TimkenSteel Employees and
Former TimkenSteel Business Employees and their Plan Payees who immediately
prior to the Plan Split Date were participating in, or entitled to present or
future benefits under, the corresponding Split Retiree Welfare Plan. The
TimkenSteel Group and the TimkenSteel Spinoff Retiree Welfare Plans are solely
responsible for all claims incurred by TimkenSteel Employees and Former
TimkenSteel Business Employees and their Plan Payees under the TimkenSteel
Spinoff Retiree Welfare Plans and Split Retiree Welfare Plans (“TimkenSteel
Retiree Welfare Claims”) before, on and after the Plan Split Date, but only to
the extent such claims are not payable under an insurance policy held by the
Bearings Group. To the extent any TimkenSteel Retiree Welfare Claims are payable
under an insurance policy held by the Bearings Group, Timken will take all
commercially reasonable actions necessary to process such claim and obtain
payment under the applicable insurance policy. Effective as of the Plan Split
Date, TimkenSteel Employees and their Plan Payees ceased to be covered by the
Split Retiree Welfare Plans. The Bearings Group and the Split Retiree Welfare
Plans will remain solely responsible for all claims incurred by Bearings
Employees and Former Bearings Business Employees and their Plan Payees, whether
incurred before, on, or after the Plan Split Date.
(e)    Effective not later than the Distribution, TimkenSteel or a member of the
TimkenSteel Group will establish certain other welfare benefit plans (such
plans, the “TimkenSteel Spinoff Welfare Plans”). TimkenSteel will cause each
TimkenSteel Spinoff Welfare Plan to have terms and features (including benefit
coverage options, employer

-17-

--------------------------------------------------------------------------------

Exhibit 10.2

contribution provisions and retiree medical coverage) that are substantially
similar to one of the Bearings Benefit Plans listed on Schedule 6.1(b) (such
Bearings Benefit Plans, the “Split Welfare Plans”) such that (for the avoidance
of doubt) each Split Welfare Plan is substantially replicated by a TimkenSteel
Spinoff Welfare Plan, except as otherwise provided on Schedule 6.1(b). From and
after the Distribution Date or Applicable Transfer Date, TimkenSteel will cause
each TimkenSteel Spinoff Welfare Plan to cover those TimkenSteel Employees and
Former TimkenSteel Business Employees and their Plan Payees who immediately
prior to the Distribution or Applicable Transfer Date were participating in, or
entitled to present or future benefits under, the corresponding Split Welfare
Plan, except as otherwise provided in the Transition Services Agreement. With
respect to any severance benefits owed to any Bearings Employee, Former Bearings
Business Employee, TimkenSteel Employee, or Former TimkenSteel Business Employee
as a result of a termination of employment occurring on or prior to the
Distribution Date (the “Retained Severance Benefits”), the Bearings Group and
the applicable Bearings Welfare Plans (including the Split Welfare Plans) will
be solely responsible for all such Retained Severance Benefits. The TimkenSteel
Group and the TimkenSteel Spinoff Welfare Plans will be solely responsible for
all claims incurred by TimkenSteel Employees and Former TimkenSteel Business
Employees and their Plan Payees under the TimkenSteel Spinoff Welfare Plans and
Split Welfare Plans (except with respect to Retained Severance Benefits or as
otherwise provided in the Transition Services Agreement) (“TimkenSteel Welfare
Claims”) before, on and after the Distribution Date or Applicable Transfer Date,
but only to the extent such claims are not otherwise payable under an insurance
policy held by the Bearings Group. To the extent any TimkenSteel Welfare Claims
are payable under an insurance policy held by the Bearings Group, Timken will
take all commercially reasonable actions necessary to process such claim and
obtain payment under the applicable insurance policy. Effective as of the
Distribution Date or Applicable Transfer Date, Timken will cause TimkenSteel
Employees and their Plan Payees to cease to be covered by the Bearings Welfare
Plans (including the Split Welfare Plans), except as otherwise provided in the
Transition Services Agreement. The Bearings Group and the Bearings Welfare Plans
will remain solely responsible for all claims incurred by Bearings Employees and
Former Bearings Business Employees and their Plan Payees, whether incurred
before, on, or after the Distribution Date.
(f)    For purposes of this Section 6.1, a claim will be deemed “incurred” on
the date that the event that gives rise to the claim occurs (for purposes of
life insurance, severance, sickness, accident and disability programs) or on the
date that treatment or services are provided (for purposes of health care
programs).
Section 6.2    Continuation of Elections.
(c)    As of the Plan Split Date, TimkenSteel has caused the TimkenSteel Spinoff
Retiree Welfare Plans to recognize elections and designations (including,
without limitation, all coverage and contribution elections and beneficiary
designations, all continuation coverage and conversion elections, and all
qualified medical child

-18-

--------------------------------------------------------------------------------

Exhibit 10.2

support orders and other orders issued by courts of competent jurisdiction) in
effect with respect to Former TimkenSteel Business Employees prior to the Plan
Split Date under the corresponding Split Retiree Welfare Plan, to the extent
such elections and designations and orders are applicable to such Split Retiree
Welfare Plan, and will continue to apply and maintain in force comparable
elections and designations and orders under the TimkenSteel Spinoff Retiree
Welfare Plans for the remainder of the period or periods for which such
elections or designations are by their terms effective.
(d)    As of the Distribution Date, or Applicable Transfer Date, TimkenSteel
will cause the TimkenSteel Spinoff Welfare Plans to recognize elections and
designations (including, without limitation, all coverage and contribution
elections and beneficiary designations, all continuation coverage and conversion
elections, and all qualified medical child support orders and other orders
issued by courts of competent jurisdiction) in effect with respect to
TimkenSteel Employees and Former TimkenSteel Business Employees prior to the
Distribution Date, or Applicable Transfer Date, under the corresponding Split
Welfare Plan, to the extent such elections and designations and orders are
applicable to such Split Welfare Plan, and apply and maintain in force
comparable elections and designations and orders under the TimkenSteel Spinoff
Welfare Plans for the remainder of the period or periods for which such
elections or designations are by their original terms effective.
Section 6.3    Deductibles and Other Cost-Sharing Provisions.
(a)    As of the Plan Split Date, TimkenSteel has caused the TimkenSteel Spinoff
Retiree Welfare Plans to recognize all amounts applied to deductibles,
co-payments and out-of-pocket maximums with respect to TimkenSteel Employees and
Former TimkenSteel Business Employees under the corresponding Split Retiree
Welfare Plan during the plan year in which the Plan Split Date occurs, and the
TimkenSteel Spinoff Retiree Welfare Plans have not imposed any limitations on
coverage for preexisting conditions other than such limitations as were
applicable under the corresponding Split Retiree Welfare Plan prior to the Plan
Split Date.
(b)    As of the Distribution Date, or Applicable Transfer Date, TimkenSteel
will cause the TimkenSteel Spinoff Welfare Plans to recognize all amounts
applied to deductibles, co-payments and out-of-pocket maximums with respect to
TimkenSteel Employees and Former TimkenSteel Business Employees under the
corresponding Split Welfare Plan during the plan year in which the Distribution
or Applicable Transfer Date occurs, and the TimkenSteel Spinoff Welfare Plans
will not impose any limitations on coverage for preexisting conditions other
than such limitations as were applicable under the corresponding Split Welfare
Plan prior to the Distribution Date or Applicable Transfer Date.
Section 6.4    Flexible Spending Account Treatment. Notwithstanding Sections 6.2
and 6.3 to the contrary, with respect to the portion of a Split Welfare Plan
that consists of medical and dependent care flexible spending accounts (the
“Bearings Flexible Account Plan”), as of the Distribution or Applicable Transfer
Date, TimkenSteel

-19-

--------------------------------------------------------------------------------

Exhibit 10.2

will be solely responsible for all liabilities with respect to TimkenSteel
Employees and Former TimkenSteel Business Employees, and the applicable
TimkenSteel Spinoff Welfare Plan (the “TimkenSteel Flexible Account Plan”) will,
as required under Section 6.2, give effect to the elections of TimkenSteel
Employees and Former TimkenSteel Business Employees that were in effect under
the corresponding Split Welfare Plan as of the Distribution Date or Applicable
Transfer Date. As soon as practicable following the Distribution or Applicable
Transfer Date, Timken will transfer to TimkenSteel in cash an amount equal to
the total amount that TimkenSteel Employees and Former TimkenSteel Business
Employees have contributed to the Bearings Flexible Account Plan through the
Distribution Date or Applicable Transfer Date for the calendar year that
includes the Distribution or Applicable Transfer Date less all amounts that have
been paid from Bearings Flexible Account Plan through the Distribution Date or
Applicable Transfer Date for medical and dependent care claims incurred by the
TimkenSteel Employees and Former TimkenSteel Business Employees in the calendar
year that includes the Distribution or Applicable Transfer Date (such
difference, the “Flex Plan Amount”). If the Flex Plan Amount is less than $0, as
soon as practicable after the Distribution or Applicable Transfer Date,
TimkenSteel will transfer to Timken in cash an amount equal to all amounts that
have been paid from Bearings Flexible Account Plan through the Distribution Date
for medical expense and dependent care claims incurred by the TimkenSteel
Employees and Former TimkenSteel Business Employees in the calendar year that
includes the Distribution or Applicable Transfer Date less the total amount that
TimkenSteel Employees and Former Timken Steel Business Employees have
contributed to Bearings Flexible Account Plan through the Distribution Date or
Applicable Transfer Date for the calendar year that includes the Distribution or
Applicable Transfer Date. After the Distribution Date or Applicable Transfer
Date, the TimkenSteel Flexible Account Plan will be responsible for
reimbursement of all previously unreimbursable medical expense and dependent
care claims incurred by TimkenSteel Employees and Former TimkenSteel Business
Employees, regardless of when the claims were incurred.
Section 6.5    Workers’ Compensation. The Bearings Group will be solely
responsible for all United States (including its territories) workers’
compensation claims of Bearings Employees and Former Bearings Business
Employees, regardless of when the Workers’ Compensation Events to which such
claims relate occur. The Bearings Group will have sole authority for
administering, making decisions with respect to, and paying all United States
(including its territories) workers’ compensation claims of TimkenSteel
Employees and Former TimkenSteel Business Employees with respect to Workers’
Compensation Events occurring before the Distribution Date or Applicable
Transfer Date (“TimkenSteel Workers’ Compensation Claims”), subject to the prior
consent of TimkenSteel, which consent shall not be unreasonably withheld. The
consent described in the immediately preceding sentence will be evidenced in
writing with respect to any decision relating to (a) the settlement of a
TimkenSteel Workers’ Compensation Claim, (b) the designation of an “allowed
condition,” or (c) the administration of ongoing litigation. TimkenSteel will,
and will cause any other TimkenSteel Entity (and each of their respective
successors and assigns) to, jointly and

-20-

--------------------------------------------------------------------------------

Exhibit 10.2

severally indemnify, defend and hold harmless Timken and each member of the
Bearings Group and each of their respective successors and assigns from and
against any and all Damages incurred by Timken arising out of or in connection
with a TimkenSteel Workers’ Compensation Claim, whether such Damages arise or
accrue prior to, on or following the Distribution Date, but only to the extent
such Damages are not payable under an insurance policy held by the Bearings
Group. To the extent any such Damages are payable under an insurance policy held
by the Bearings Group, Timken will take all commercially reasonable actions
necessary to obtain payment of such Damages under the applicable insurance
policy. The TimkenSteel Group will be solely responsible for all workers’
compensation claims of TimkenSteel Employees with respect to Workers’
Compensation Events occurring on or after the Distribution Date.
Section 6.6    COBRA. Effective as of the Distribution Date or Applicable
Transfer Date, TimkenSteel or a member of the TimkenSteel Group will assume or
will cause the TimkenSteel Spinoff Welfare Plans to assume sole responsibility
for compliance with COBRA after the Distribution Date or Applicable Transfer
Date for all TimkenSteel Employees, Former TimkenSteel Business Employees and
their “qualified beneficiaries” for whom a “qualifying event” occurs before, on
or after the Distribution Date or the Applicable Transfer Date; provided,
however, that Timken or a member of the Bearings Group will be responsible for
furnishing any election notice required under COBRA to any TimkenSteel
Transferee. Timken, the Bearings Group, or a Split Welfare Plan will remain
solely responsible for compliance with COBRA before, on and after the
Distribution Date or Applicable Transfer Date for Bearings Employees, Former
Bearings Business Employees and their “qualified beneficiaries”; provided,
however, that TimkenSteel or a member of the TimkenSteel Group will be
responsible for furnishing any election notice required under COBRA to any
Bearings Transferee. The terms “qualified beneficiaries” and “qualifying event”
will have the meanings given to them under Code Section 4980B and ERISA Sections
601-608. For the avoidance of doubt, Section 6.1(b) will govern whether the
TimkenSteel Spinoff Welfare Plans or Split Welfare Plans are responsible for
claims incurred by TimkenSteel Employees, Former TimkenSteel Business Employees,
or their qualified beneficiaries, while receiving continuation coverage under
COBRA.
Section 6.7    Timken VEBA. As of the Plan Split Date, TimkenSteel has
established the Voluntary Employees’ Beneficiary Association sponsored by
TimkenSteel or its Affiliates as a tax exempt trust under Section 501(c)(9) of
the Code (the “TimkenSteel VEBA”). Timken will or will cause the trustee of The
Timken Company Voluntary Employees’ Beneficiary Association Trust (the ”Timken
VEBA”) to segregate, and then transfer to the trustee of the TimkenSteel VEBA, a
portion of the assets held by the Timken VEBA equal to: the fair market value,
as of the Plan Split Date, of the assets of the Timken VEBA multiplied by a
fraction, the numerator of which is the accumulated post-retirement health
benefit obligation determined under ASC 715-60 for Represented TimkenSteel
Employees and Represented Former TimkenSteel Employees whose right to
post-retirement health benefits is subject to or otherwise based in whole or in
part on 1 or more Collective Bargaining Agreements, and the

-21-

--------------------------------------------------------------------------------

Exhibit 10.2

denominator of which is the accumulated post-retirement health benefit
obligation determined under ASC 715-60 for all participants and dependents whose
right to post-retirement health benefits is subject to or otherwise based in
whole or in part on 1 or more Collective Bargaining Agreements. For this
purpose, the ASC 715-60 accumulated post-retirement health benefit obligation
will be measured at the Plan Split Date using the discount rate in effect at the
Plan Split Date, and those other actuarial assumptions then being used by Towers
Watson to satisfy Timken’s ASC 715-60 reporting obligation. The segregation
described in this Section 6.7 shall occur no later than 30 days after the Plan
Split Date. The transfer described in this Section 6.7 shall occur within 180
days after the Distribution Date (unless the parties otherwise agree to postpone
such transfer date) and shall be made in cash or, to the extent agreed by the
parties, marketable securities.
ARTICLE VII    
TAX-QUALIFIED DEFINED BENEFIT PLANS
Section 7.1    TimkenSteel Spinoff DB Plans.
(e)    Effective as of the Plan Split Date, TimkenSteel has established and
adopted certain defined benefit plans that are intended to qualify under Code
Section 401(a), along with a related master trust or trusts that is exempt under
Code Section 501(a) (such plans and trusts, the “TimkenSteel Spinoff DB Plans”).
On the Plan Split Date, each TimkenSteel Spinoff DB Plan has terms and features
(including benefit accrual provisions) that are substantially similar to one of
the Benefit Plans listed on Schedule 7.1(a) (such Benefit Plans, the “Split DB
Plans”), such that (for the avoidance of doubt) each Split DB Plan is
substantially replicated by a corresponding TimkenSteel Spinoff DB Plan. Each
TimkenSteel Spinoff DB Plan assumed liability for all benefits accrued or earned
(whether or not vested) by TimkenSteel Employees and Former TimkenSteel Business
Employees and their respective Plan Payees under the corresponding Split DB Plan
as of the Plan Split Date. As of the Plan Split Date, TimkenSteel or a member of
the TimkenSteel Group is solely responsible for taking all necessary,
reasonable, and appropriate actions (including the submission of the TimkenSteel
Spinoff DB Plans to the Internal Revenue Service for a determination of
tax-qualified status) to establish, maintain and administer the TimkenSteel
Spinoff DB Plans so that they are qualified under Section 401(a) of the Code and
that the related trusts thereunder are exempt under Section 501(a) of the Code.
The portion of liabilities relating to TimkenSteel Employees and Former
TimkenSteel Business Employees and their respective Plan Payees have ceased to
be liabilities of the applicable Split DB Plan, and have been assumed by the
corresponding TimkenSteel Spinoff DB Plan in accordance with this Section and
Section 414(l) of the Code, Treasury Regulation Section 1.414(l)-1 and Section
208 of ERISA.
(f)    Timken or a member of the Bearings Group has caused its actuary to
determine the estimated value, as of the Plan Split Date, of the assets required
to be held on behalf of each TimkenSteel Spinoff DB Plan in accordance with the

-22-

--------------------------------------------------------------------------------

Exhibit 10.2

assumptions and methodologies set forth in Treasury Regulation Section
1.414(l)-1 and ERISA Section 4044 (the “Estimated Retirement Plan Transfer
Amount” for each such plan). Within 60 days after the Plan Split Date, Timken or
a member of the Bearings Group caused the trust for each Split DB Plan to
transfer to the trust of each TimkenSteel Spinoff DB Plan an amount in cash or
in-kind equal to approximately 95% of the Estimated Retirement Plan Transfer
Amount for such plan.
(g)    Within 3 months after the Plan Split Date, Timken or another member of
the Bearings Group will cause its actuary to provide TimkenSteel with a revised
calculation of the value, as of the Plan Split Date, of the assets to be
transferred to each TimkenSteel Spinoff DB Plan determined in accordance with
the assumptions and methodologies set forth in Treasury Regulation Section
1.414(l)-1 and ERISA Section 4044 and reflecting any demographic updates (the
“Final Retirement Plan Transfer Amount” for each such TimkenSteel Spinoff DB
Plan). Within 120 days after the Plan Split Date, Timken will cause each Split
DB Plan to transfer to the corresponding TimkenSteel Spinoff DB Plan an amount
in cash or in kind equal to (i) the Final Retirement Plan Transfer Amount, minus
(ii) any amounts previously transferred from such Split DB Plan (A) directly to
the corresponding TimkenSteel Spinoff DB Plan or (B) to a Third Party on behalf
of the corresponding TimkenSteel Spinoff DB Plan (such amount, the “True-Up
Amount”). If the True-Up Amount is a negative number with respect to any
TimkenSteel Spinoff DB Plan, TimkenSteel will cause each such TimkenSteel
Spinoff DB Plan to transfer to the corresponding Split DB Plan an amount, in
cash or in kind, by which the amounts described in clause (ii) in the preceding
sentence exceed the Final Retirement Plan Transfer Amount. The parties hereto
acknowledge that the Split DB Plans’ transfer of the True-Up Amount to the
corresponding TimkenSteel Spinoff DB Plans will be in full settlement and
satisfaction of the obligations of Timken and the Split DB Plans to transfer
assets to the TimkenSteel Spinoff DB Plans pursuant to this Section. Any amounts
transferred between a Split DB Plan and a TimkenSteel Spinoff DB Plan pursuant
to Section 7.1(b) or 7.1(c), or otherwise to effectuate this Article VII, will
be adjusted for earnings in a manner to be determined by mutual agreement of
Timken and TimkenSteel.
(h)    From and after the Plan Split Date, TimkenSteel and the members of the
TimkenSteel Group are solely and exclusively responsible for all obligations and
liabilities with respect to, or in any way related to, the TimkenSteel Spinoff
DB Plans, whether accrued before, on or after the Plan Split Date. For the
avoidance of doubt, the TimkenSteel Spinoff DB Plans will have the sole and
exclusive obligation to the extent required by Law and the terms of the
applicable TimkenSteel Spinoff DB Plan to restore the unvested accrued benefits
attributable to any Former TimkenSteel Business Employee who becomes employed by
a member of the TimkenSteel Group and whose employment with Timken or any of its
Affiliates terminated on or before the Plan Split Date at a time when such
individual’s benefits under the Split DB Plan were not fully vested.
Furthermore, the TimkenSteel Spinoff DB Plans will have the sole obligation to
restore accounts attributable to any lost participants who were formerly
employed in the Steel Business to the extent required by applicable Law.

-23-

--------------------------------------------------------------------------------

Exhibit 10.2

Section 7.2    Continuation of Elections. As of the Plan Split Date, TimkenSteel
(acting directly or through a member of the TimkenSteel Group) will cause the
TimkenSteel Spinoff DB Plans to recognize and maintain all existing elections,
including beneficiary designations, payment form elections and rights of
alternate payees under qualified domestic relations orders with respect to
TimkenSteel Employees and Former TimkenSteel Business Employees and their
respective Plan Payees under the corresponding Split DB Plan.
Section 7.3    Delayed Transfer Employees. Notwithstanding any provision of this
Employee Matters Agreement to the contrary, for purposes of this Article VII,
the term “Bearings Employees” will not include Bearings Transferees, and the
term “TimkenSteel Employees” will not include TimkenSteel Transferees. Timken
and TimkenSteel will cooperate in good faith to address any loss a Delayed
Transfer Employee experiences under a Split DB Plan or TimkenSteel Spinoff DB
Plan by reason of such employee’s transfer described in Section 2.4.
ARTICLE VIII    
U.S. TAX-QUALIFIED DEFINED CONTRIBUTION PLANS
Section 8.1    TimkenSteel Spinoff DC Plans.
(c)    Effective as of the Distribution Date, TimkenSteel or another member of
the TimkenSteel Group will adopt and establish certain defined contribution
plans that are intended to qualify under Code Section 401(a), and a related
master trust or trusts exempt under Code Section 501(a) (such plans and trusts,
the “TimkenSteel Spinoff DC Plans”). Each TimkenSteel Spinoff DC Plan will have
terms and features (including employer contribution provisions) that are
substantially similar to one of the Benefit Plans listed on Schedule 8.1(a)
(such Benefit Plans, the “Split DC Plans”) such that (for the avoidance of
doubt) each Split DC Plan is substantially replicated by a corresponding
TimkenSteel Spinoff DC Plan. TimkenSteel or a member of the TimkenSteel Group
will be solely responsible for taking all necessary, reasonable, and appropriate
actions (including the submission of the TimkenSteel Spinoff DC Plans to the
Internal Revenue Service for a determination of tax-qualified status) to
establish, maintain and administer the TimkenSteel Spinoff DC Plans so that they
are qualified under Section 401(a) of the Code and that the related trusts
thereunder are exempt under Section 501(a) of the Code. Each TimkenSteel Spinoff
DC Plan will assume liability for all benefits accrued or earned (whether or not
vested) by TimkenSteel Employees and Former TimkenSteel Business Employees under
the corresponding Split DC Plan as of the Distribution Date or Applicable
Transfer Date.
(d)    On or as soon as reasonably practicable following the Distribution Date
or Applicable Transfer Date (but not later than 30 days thereafter), Timken or
another member of the Bearings Group will cause each Split DC Plan to transfer
to the applicable TimkenSteel Spinoff DC Plan, and TimkenSteel or another member
of the TimkenSteel Group will cause such TimkenSteel Spinoff DC Plan to accept
the transfer of, the accounts, liabilities and related assets in such Split DC
Plan attributable to

-24-

--------------------------------------------------------------------------------

Exhibit 10.2

TimkenSteel Employees and Former TimkenSteel Business Employees and their
respective Plan Payees. The transfer of assets will be in cash or in kind (as
determined by the transferor) and include outstanding loan balances and amounts
forfeited by Former TimkenSteel Business Employees that have not yet been
reallocated or applied to the payment of contributions or expenses and be
conducted in accordance with Code Section 414(l) and Treasury Regulation Section
1.414(l)-1 and Section 208 of ERISA.
(e)    On or as soon as reasonably practicable following the Applicable Transfer
Date (but not later than 30 days thereafter), TimkenSteel or a member of the
TimkenSteel Group will cause the accounts, related liabilities, and related
assets in the corresponding TimkenSteel Spinoff DC Plan(s) attributable to any
Bearings Transferees and their respective Plan Payees (including any outstanding
loan balances) to be transferred in cash or in-kind (as determined by the
transferor) in accordance with Code Section 414(l) and Treasury Regulation
Section 1.414(l)-1 and Section 208 of ERISA to the applicable Split DC Plan(s).
Timken or another member of the Bearings Group will cause the applicable Split
DC Plan(s) to accept such transfer of accounts, liabilities and assets.
(f)    From and after the Distribution Date, except as specifically provided in
paragraph (c) above, TimkenSteel and the TimkenSteel Group will be solely and
exclusively responsible for all obligations and liabilities with respect to, or
in any way related to, the TimkenSteel Spinoff DC Plans, whether accrued before,
on or after the Distribution Date. For the avoidance of doubt, the TimkenSteel
Spinoff DC Plans will, to the extent required by Law and the terms of the
applicable TimkenSteel Spinoff DC Plans, have the sole and exclusive obligation
to restore the unvested portion of any account attributable to any individual
who becomes employed by a member of the TimkenSteel Group and whose employment
with Timken or any of its Affiliates, or a member of the Bearings Group,
terminated on or before the Distribution at a time when such individual’s
benefits under the Split DC Plans were not fully vested. Furthermore, the
TimkenSteel Spinoff DC Plans will have the sole obligation to restore accounts
attributable to any lost participants who were formerly employed in the Steel
Business to the extent required by applicable Law.
Section 8.2    Continuation of Elections. As of the Distribution Date, or
Applicable Transfer Date, TimkenSteel (acting directly or through a member of
the TimkenSteel Group) will cause the TimkenSteel Spinoff DC Plans to recognize
and maintain all elections, including investment and payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to TimkenSteel Employees and Former
TimkenSteel Business Employees and their respective Plan Payees under the
corresponding Split DC Plan.
Section 8.3    Assumed DC Plans.
(a)    Effective as the Distribution Date, TimkenSteel or a member of the
TimkenSteel Group will assume and be solely responsible for the defined
contribution plans listed on Schedule 8.3 (the “Assumed DC Plans”) and the
Bearings Group will

-25-

--------------------------------------------------------------------------------

Exhibit 10.2

have no liabilities with respect thereto. From and after the Distribution Date,
TimkenSteel or a member of the TimkenSteel Group will be solely responsible for
taking all necessary, reasonable, and appropriate actions (including the
submission of the Assumed DC Plans to the Internal Revenue Service for a
determination of tax-qualified status) to maintain and administer the Assumed DC
Plans so that they are qualified under Section 401(a) of the Code and that the
related trusts thereunder are exempt under Section 501(a) of the Code. From and
after the Distribution Date, TimkenSteel and the TimkenSteel Group will assume
and be solely and exclusively responsible for all assets, obligations, and
liabilities associated with, or in any way related to, the Assumed DC Plans,
whether accrued before, on or after the Distribution Date.
(b)    As of the Distribution Date, TimkenSteel (acting directly or through a
member of the TimkenSteel Group) will cause the Assumed DC Plans to recognize
and maintain all elections, including investment and payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders that were in effect with respect to TimkenSteel
Employees and Former TimkenSteel Business Employees and their respective Plan
Payees under the Assumed DC Plans immediately prior to the Distribution Date.
Section 8.4    Contributions Due.
(a)    All amounts payable to the Split DC Plans and Assumed DC Plans with
respect to employee deferrals, matching contributions and employer contributions
for TimkenSteel Employees relating to a time period ending on or prior to the
Distribution Date, determined in accordance with the terms and provisions of the
Split DC Plans, the Assumed DC Plans, ERISA and the Code, will be paid by Timken
or another member of the Bearings Group to the appropriate Split DC Plan or
Assumed DC Plan prior to the date of any asset transfer described in Section
8.1(b) or Section 8.3(a).
ARTICLE IX    
NONQUALIFIED RETIREMENT PLANS
Section 9.1    TimkenSteel Spinoff Nonqualified Plans.
(a)    Effective as of the Distribution, TimkenSteel or another member of the
TimkenSteel Group will establish certain nonqualified retirement plans (such
plans, the “TimkenSteel Spinoff Nonqualified Plans”). Each TimkenSteel Spinoff
Nonqualified Plan will have terms and features (including employer contribution
provisions) that are substantially similar to one of the Bearings Benefit Plans
listed on Schedule 9.1(a) (such plans, the “Split Nonqualified Plans”) such that
(for the avoidance of doubt), each Split Nonqualified Plan is substantially
replicated by a corresponding TimkenSteel Spinoff Nonqualified Plan. TimkenSteel
or a member of the TimkenSteel Group will be solely responsible for taking all
necessary, reasonable, and appropriate actions to establish, maintain and
administer the TimkenSteel Spinoff Nonqualified Plans so that they do not result
in adverse Tax consequences under Code Section 409A. Each TimkenSteel

-26-

--------------------------------------------------------------------------------

Exhibit 10.2

Spinoff Nonqualified Plan will assume liability for all benefits accrued or
earned (whether or not vested) by TimkenSteel Employees and Former TimkenSteel
Business Employees and their respective Plan Payees under the corresponding
Split Nonqualified Plan as of the Distribution Date. From and after the
Distribution Date, TimkenSteel and the TimkenSteel Group will be solely and
exclusively responsible for all obligations and liabilities with respect to, or
in any way related to, the TimkenSteel Spinoff Nonqualified Plans, whether
accrued before, on or after the Distribution Date, except that Timken will be
responsible for distributing any Timken Common Shares that are to be distributed
pursuant to any Spinoff Nonqualified Plan. Furthermore, TimkenSteel and the
TimkenSteel Group will have the sole obligation to restore in the TimkenSteel
Spinoff Nonqualified Plans benefits under the Split Nonqualified Plans
attributable to any lost participants who were formerly employed in the Steel
Business.
(b)    From and after the Distribution Date, Timken and the Bearings Group will
be solely and exclusively responsible for all obligations and liabilities with
respect to, or in any way related to, the nonqualified retirement plans
sponsored or maintained by a member of the Bearings Group (including, but not
limited to, the Split Nonqualified Plans) to the extent such obligations and
liabilities are not specifically assumed by a TimkenSteel Group member or the
TimkenSteel Spinoff Nonqualified Plans pursuant to Section 9.1(a) or Section
9.1(c), except that TimkenSteel will be responsible for distributing any
TimkenSteel Common Shares that are to be distributed pursuant to any Split
Nonqualified Plan.
(c)    Effective as of the Distribution, the TimkenSteel Group will assume and
be solely responsible for all obligations and liabilities with respect to the
Excess Benefits Agreements listed on Schedule 9.1(c) between Timken and certain
employees, and the Bearings Group will have no liability with respect thereto.
Notwithstanding any provision to the contrary, Timken will retain and be solely
and exclusively responsible for all obligations and liabilities with respect to,
or in any way related to, any Excess Benefits Agreements between Timken or its
Affiliates and certain service providers and former service providers not
specifically assumed by TimkenSteel pursuant to this Section 9.1(c).
Section 9.2    No Distributions on Separation. Timken and TimkenSteel
acknowledge that neither the Distribution nor any of the other transactions
contemplated by this Employee Matters Agreement, the Separation Agreement or the
other Ancillary Agreements will trigger a payment or distribution of
compensation under any Benefit Plan that is a nonqualified retirement plan for
any Bearings Employee, TimkenSteel Employee, former Bearings Employee or Former
TimkenSteel Business Employee and, consequently, that the payment or
distribution of any compensation to which any Bearings Employee, TimkenSteel
Employee, former Bearings Employee or Former TimkenSteel Business Employee is
entitled under any such Benefit Plan will occur upon such individual’s
separation from service from the Bearings Group or the TimkenSteel Group, as
applicable, or at such other time as specified in the applicable Benefit Plan.

-27-

--------------------------------------------------------------------------------

Exhibit 10.2

Section 9.3    Section 409A. Timken and TimkenSteel will cooperate in good faith
so that the Distribution will not result in adverse Tax consequences under Code
Section 409A to any current or former employee of any member of the Bearings
Group or any member of the TimkenSteel Group, or their respective Plan Payees,
in respect of his or her benefits under any Bearings Benefit Plan or TimkenSteel
Benefit Plan.
Section 9.4    Continuation of Elections. As of the Distribution Date, or
Applicable Transfer Date and as permitted by Code Section 409A, TimkenSteel
(acting directly or through a member of the TimkenSteel Group) will cause each
TimkenSteel Spinoff Nonqualified Plan to recognize and maintain all elections,
including deferral, investment and payment form elections, beneficiary
designations, and the rights of alternate payees under qualified domestic
relations orders with respect to TimkenSteel Employees and their Plan Payees
under the corresponding Split Nonqualified Plan.
Section 9.5    Delayed Transfer Employees. Any TimkenSteel Transferee will be
treated in the same manner as a TimkenSteel Employee under this Article IX,
except that such TimkenSteel Transferee may experience a separation from service
(within the meaning of Code Section 409A) on his or her Applicable Transfer
Date. Such a TimkenSteel Transferee’s Applicable Transfer Date will be treated
as the Distribution Date. In addition, the Bearings Group will assume and be
solely responsible, pursuant to the terms of the applicable Split Nonqualified
Plan, for any benefits accrued by any Bearings Transferee under any TimkenSteel
Spinoff Nonqualified Plan, and the TimkenSteel Group will have no liability with
respect thereto. Notwithstanding any provision of this Employee Matters
Agreement to the contrary, for purposes of this Article IX, the term “Bearings
Employees” will not include Bearings Transferees and the term “TimkenSteel
Employees” will not include TimkenSteel Transferees, in each case, with respect
to TimkenSteel Spinoff Nonqualified Plans and Split Nonqualified Plans that are
defined benefit plans.
Section 9.6    Timken Director Plan.
(a)    Timken has adopted The Timken Company Director Deferred Compensation Plan
(the “Timken Director Plan”). From and after the Distribution Date, Timken and
the Bearings Group will be solely and exclusively responsible for liability
accrued prior to the Distribution Date for all deferred amounts under the Timken
Director Plan.
ARTICLE X    
TIMKEN EQUITY COMPENSATION AWARDS
Section 10.1    Outstanding Timken Equity Compensation Awards.
(c)    Each Timken Equity Compensation Award that is outstanding as of the
Distribution will be adjusted as described below, so that each holder of a
Timken Equity Compensation Award will hold adjusted equity awards comprised of a
TimkenSteel Equity Compensation Award and a Bearings Equity Compensation Award

-28-

--------------------------------------------------------------------------------

Exhibit 10.2

unless otherwise provided in this Section 10.1(a); provided, however, that,
effective immediately prior to the Distribution, the Timken Compensation
Committee may provide for different adjustments with respect to some or all of a
holder’s Timken Equity Compensation Awards. For greater certainty, any
adjustments made by the Timken Compensation Committee will be deemed
incorporated by reference herein as if fully set forth below and will be binding
on the parties hereto and their respective Subsidiaries.
(i)    Each Timken Option generally will be adjusted in the manner described
below, effective as of the Distribution Date and immediately prior to the
Distribution, so that immediately following the Distribution each Timken Option
holder will hold Bearings Options and TimkenSteel Options in lieu of the Timken
Options previously held. The following procedure will generally be applied to
each Timken Option with the same grant date and exercise price held by each
Timken Option holder as of the Distribution Date:
(A)    The Bearings Option will have an exercise price equal to the applicable
Bearings Price. The number of Bearings Options will equal the number of Timken
Options to which they relate. Such Bearings Options will be subject to the same
vesting requirements and dates and other terms and conditions as the Timken
Options to which they relate.
(B)    The TimkenSteel Option will have an exercise price equal to the
applicable TimkenSteel Price. The number of TimkenSteel Options will equal the
number of Timken Options multiplied by the Distribution Ratio, rounded down to
the nearest whole option. Such TimkenSteel Options will be subject to the same
vesting requirements and dates and other terms and conditions as the Timken
Options to which they relate.
(ii)    With respect to Timken Restricted Shares, Timken Deferred Shares, and
Timken Performance-Based RSUs and Timken Time-Based RSUs:
(A)    Each holder of Timken Restricted Shares will generally receive from
TimkenSteel, as of the time of the Distribution Date and immediately prior to
the Distribution, TimkenSteel Restricted Shares determined in the same manner as
for other shareholders of Timken Common Shares based on the Distribution Ratio,
with the value of any fractional share paid to the holder in cash, less any
applicable taxes, as soon as practicable following the Distribution Date (with
such cash payment to be made by TimkenSteel to TimkenSteel Employees and Former
TimkenSteel Business Employees on the Distribution Date and by Timken to all
other holders), except to the extent that such cash payment would result in
adverse Tax consequences to the holder

-29-

--------------------------------------------------------------------------------

Exhibit 10.2

under Code Section 409A. Such TimkenSteel Restricted Shares will be subject to
the same vesting requirements and dates and other terms and conditions as the
Timken Restricted Shares to which they relate (including the right to receive
dividends or other distributions paid on TimkenSteel Common Shares). Each Timken
Restricted Share will continue to be one Bearings Restricted Share which will be
subject to the same vesting requirements and dates and other terms and
conditions as the Timken Restricted Shares to which it relates.
(B)    Each holder of Timken Deferred Shares will generally receive from
TimkenSteel, as of the time of the Distribution Date and immediately prior to
the Distribution, an award for TimkenSteel Deferred Shares, determined in the
same manner as for shareholders of Timken Common Shares based on the
Distribution Ratio, with the value of any fractional share paid to the holder in
cash, less any applicable taxes, as soon as practicable following the
Distribution Date (with such cash payment to be made by TimkenSteel to
TimkenSteel Employees and Former TimkenSteel Business Employees on the
Distribution Date and by Timken to all other holders), except to the extent that
such cash payment would result in adverse Tax consequences to the holder under
Code Section 409A. All TimkenSteel Deferred Shares will be subject to the same
vesting requirements and dates and other terms and conditions as the Timken
Deferred Shares to which they relate (including the right to be credited with
dividends or other distributions paid on TimkenSteel Common Shares). Each Timken
Deferred Share will continue to be a Bearings Deferred Share which will be
subject to the same vesting requirements and dates and other terms and
conditions as the Timken Deferred Share to which it relates.
(C)    Each holder of Timken Time-Based RSUs will generally receive from
TimkenSteel, as of the time of the Distribution Date and immediately prior to
the Distribution, TimkenSteel Time-Based RSUs, determined in the same manner as
for shareholders of Timken Common Shares based on the Distribution Ratio, with
the value of any fractional share paid to the holder in cash, less any
applicable taxes, as soon as practicable following the Distribution Date (with
such cash payment to be made by TimkenSteel to TimkenSteel Employees and Former
TimkenSteel Business Employees on the Distribution Date and by Timken to all
other holders), except to the extent that such cash payment will result in
adverse Tax consequences to the holder under Code Section 409A. All TimkenSteel
Time-Based RSUs will

-30-

--------------------------------------------------------------------------------

Exhibit 10.2

be subject to the same vesting requirements and dates and other terms and
conditions as the Timken Time-Based RSUs to which they relate. Each Timken
Time-Based RSU will continue to be a Bearings Time-Based RSU which will be
subject to the same vesting requirements and dates and other terms and
conditions as the Timken Time-Based RSU to which it relates.
(D)    The determination of whether any portion of a 2012 Performance-Based RSU
award has been earned will be made based upon the achievement of the applicable
management objectives measured as of the Distribution Date. Such determination
will be made by the Timken Compensation Committee in accordance with the
applicable Timken LTIP. Notwithstanding any provision of the applicable award
agreement, Timken will pay each such award held by a Bearings Employee or a
Former Bearings Business Employee, and TimkenSteel will pay each such award held
by a TimkenSteel Employee or a Former TimkenSteel Business Employee, in cash
between January 1, 2015 and March 15, 2015 based on the Timken PRSU Price for
each Timken Common Share earned with respect to such 2012 Performance-Based RSU.
(E)    The determination of whether any portion of a 2013 Performance-Based RSU
award has been earned will be made based upon the achievement of the applicable
management objectives measured as of the Distribution Date, and prorated based
on the percentage of the applicable performance period completed as of the
Distribution Date. Such determination will be made by the Timken Compensation
Committee in accordance with the applicable Timken LTIP. Notwithstanding any
provision of the applicable award agreement, Timken will pay each such award
held by a Bearings Employee or a Former Bearings Business Employee, and
TimkenSteel will pay each such award held by a TimkenSteel Employee or a Former
TimkenSteel Business Employee, in cash between January 1, 2016 and March 15,
2016 based on the Timken PRSU Price for each Timken Common Share earned with
respect to such 2013 Performance-Based RSU. Timken and TimkenSteel will grant
new performance-based restricted stock unit awards to their respective employees
for the period from the Distribution Date through December 31, 2015.
(iii)    Each holder of Timken Performance Shares will generally receive from
TimkenSteel, as of the time of the Distribution Date and immediately prior to
the Distribution, TimkenSteel Performance Shares determined in the same manner
as for other shareholders of Timken Common Shares based on the

-31-

--------------------------------------------------------------------------------

Exhibit 10.2

Distribution Ratio, with the value of any fractional share paid to the holder in
cash, less any applicable taxes, as soon as practicable following the
Distribution Date (with such cash payment to be made by TimkenSteel to
TimkenSteel Employees and Former TimkenSteel Business Employees on the
Distribution Date and by Timken to all other holders, except to the extent such
cash payment will result in adverse tax consequences under Code Section 409A).
Such TimkenSteel Performance Shares will be subject to the same vesting
requirements and dates and other terms and conditions as the Timken Performance
Shares to which they relate (including the right to receive dividends or other
distributions paid on TimkenSteel Common Shares). Each Timken Performance Share
will continue to be one Bearings Performance Share which will be subject to the
same vesting requirements and dates and other terms and conditions as the Timken
Performance Shares to which it relates.
(d)    In the event a change in control (as defined in the applicable equity
incentive plan or award agreement) occurs with respect to Timken, then (i) any
accelerated vesting and/or exercisability applicable to Bearings Equity
Compensation Awards held by Bearings Employees and Former Bearings Business
Employees shall apply to the TimkenSteel Equity Compensation Awards then held by
such individuals, and (ii) all Bearings Equity Compensation Awards then held by
TimkenSteel Employees and Former TimkenSteel Business Employees shall fully vest
(and, to the extent applicable, become exercisable). In the event a change in
control (as defined in the applicable equity incentive plan or award agreement)
occurs with respect to TimkenSteel, then (i) any accelerated vesting and/or
exercisability applicable to TimkenSteel Equity Compensation Awards held by
TimkenSteel Employees and Former TimkenSteel Business Employees shall apply to
the Bearings Equity Compensation Awards then held by such individuals, and (ii)
all TimkenSteel Equity Compensation Awards then held by Bearings Employees and
Former Bearings Business Employees shall fully vest (and, to the extent
applicable, become exercisable). Notwithstanding the foregoing, this Section
10.1(b) will not apply to the extent that it would cause adverse tax
consequences under Code Section 409A.
(e)    Prior to the Distribution Date, TimkenSteel will establish equity
compensation plans, so that upon the Distribution, TimkenSteel will have in
effect an equity compensation plan that allows grants of equity compensation
awards subject to substantially the same terms as those that apply to the
corresponding Timken Equity Compensation Awards. From and after the Distribution
Date, each TimkenSteel Equity Compensation Award will be subject to the terms of
the applicable TimkenSteel equity compensation plan, the award agreement
governing such TimkenSteel Equity Compensation Award and any Employment
Agreement to which the applicable holder is a party. From and after the
Distribution Date, TimkenSteel will retain, pay, perform, fulfill and discharge
all Liabilities arising out of or relating to the TimkenSteel Equity
Compensation Awards. Timken will retain, pay, perform, fulfill and discharge all
Liabilities arising out of or relating to the Bearings Equity Compensation
Awards.

-32-

--------------------------------------------------------------------------------

Exhibit 10.2

(f)    In all events, the adjustments provided for in this Section 10.1 will be
made in a manner that, as determined by Timken, avoids adverse Tax consequences
to holders under Code Section 409A.
Section 10.2    Conformity with Non-U.S. Laws. Notwithstanding anything to the
contrary in this Agreement, (i) to the extent any of the provisions in this
Article X (or any equity award described herein) do not conform with applicable
non-U.S. laws (including provisions for the collection of withholding taxes),
such provisions shall be modified to the extent necessary to conform with such
non-U.S. laws in such manner as is equitable and to preserve the intent hereof,
as determined by the parties in good faith, and (ii) the provisions of this
Article X may be modified to the extent necessary to avoid undue cost or
administrative burden arising out of the application of this Article X to awards
subject to non-U.S. laws.
Section 10.3    Tax Withholding and Reporting.
(a)    Except as otherwise required by applicable non-U.S. law, the appropriate
member of the Bearings Group will be responsible for all payroll taxes,
withholding and reporting with respect to Bearings Equity Compensation Awards
and TimkenSteel Equity Compensation Awards held by Bearings Employees and Former
Bearings Business Employees. Except as otherwise required by applicable non-U.S.
law, the appropriate member of the TimkenSteel Group will be responsible for all
payroll taxes, withholding and reporting with respect to Bearings Equity
Compensation Awards and TimkenSteel Equity Compensation Awards held by
TimkenSteel Employees and Former TimkenSteel Business Employees.
(b)    If Timken or TimkenSteel determines in its reasonable judgment that any
action required under this Article X will not achieve the intended tax,
accounting and legal results, including, without limitation, the intended
results under Code Section 409A or FASB ASC Topic 718 – Stock Compensation, then
at the request of Timken or TimkenSteel, as applicable, Timken and TimkenSteel
will mutually cooperate in taking such actions as are necessary or appropriate
to achieve such results, or most nearly achieve such results if the
originally-intended results are not fully attainable.
(c)    Tax deductions with respect to Bearings Equity Compensation Awards and
TimkenSteel Equity Compensation Awards will be allocated in accordance with the
Tax Sharing Agreement, dated June 30, 2014, by and between The Timken Company
and TimkenSteel Corporation.
Section 10.4    Employment Treatment.
(a)    Continuous employment with the TimkenSteel Group and the Bearings Group
following the Distribution Date will be deemed to be continuing service for
purposes of vesting and exercisability for the TimkenSteel Equity Compensation
Awards and the Bearings Equity Compensation Awards. However, in the event that a
TimkenSteel Employee terminates employment after the Distribution Date and
becomes

-33-

--------------------------------------------------------------------------------

Exhibit 10.2

employed by the Bearings Group, for purposes of Article X, the TimkenSteel
Employee will be deemed terminated and the terms and conditions of the
applicable performance incentive plan under which grants were made will apply.
Similarly, in the event that a Bearings Employee terminates employment after the
Distribution Date and becomes employed by the TimkenSteel Group, for purposes of
Article X, the Bearings Employee will be deemed terminated and the terms and
conditions of the performance incentive plan under which grants were made will
apply. Notwithstanding the foregoing, for purposes of this Article X only, if an
individual is a Delayed Transfer Employee, such individual will not be
considered to have terminated on his or her Applicable Transfer Date. In
addition, a non-employee member of the board of directors of Timken or
TimkenSteel will be treated in a similar manner to that described in this
Section 10.4(a).
(b)    If, after the Distribution Date, Timken or TimkenSteel identifies an
administrative error in the individuals identified as holding Bearings Equity
Compensation Awards and TimkenSteel Equity Compensation Awards, the amount of
such awards so held, the vesting level of such awards, or any other similar
error, Timken and TimkenSteel will mutually cooperate in taking such actions as
are necessary or appropriate to place, as nearly as reasonably practicable, the
individual and Timken and TimkenSteel in the position in which they would have
been had the error not occurred.
Section 10.5    Payment of Option Exercise Prices. Upon the exercise of a
Bearings Option or a TimkenSteel Option, the exercise price of such stock option
will be remitted in cash by the option administrator to the issuer of the option
(the appropriate member of the Bearings Group or the TimkenSteel Group, as
applicable) and the applicable withholding taxes will be remitted in cash by the
option administrator to the entity (the appropriate member of the Bearings Group
or the TimkenSteel Group, as applicable) responsible for payroll taxes,
withholding and reporting with respect to the option pursuant to Section 10.3.
Upon vesting or payment, as applicable, of restricted shares, restricted stock
units, performance shares or deferred shares, the applicable withholding will be
remitted in cash by the administrator to the entity (the appropriate member of
the Bearings Group or the TimkenSteel Group, as applicable) responsible for
payroll taxes, withholding and reporting with respect to such awards pursuant to
Section 10.3. To the extent necessary to provide the withholding amount in cash
to the entity responsible for payroll taxes, withholding, and reporting, the
issuer of the applicable award will provide the withholding amount in cash.
Notwithstanding the foregoing, the method of remittance of the exercise price of
any stock option or any applicable withholding taxes may vary for legal or
administrative reasons.
Section 10.6    Dividends/Dividend Equivalents. With respect to dividends on
TimkenSteel Restricted Shares or dividend equivalents on TimkenSteel Deferred
Shares payable by TimkenSteel to a Bearings Employee, TimkenSteel will make such
payments to Timken, and Timken will make such payments to such Bearings
Employees and will be responsible for payroll taxes, withholding and reporting
in accordance with Section 10.3(a). With respect to dividends on Bearings
Restricted

-34-

--------------------------------------------------------------------------------

Exhibit 10.2

Shares or dividend equivalents on Bearings Deferred Shares payable by Timken to
a TimkenSteel Employee, Timken will make such payments to TimkenSteel, and
TimkenSteel will make such payments to such TimkenSteel Employees and will be
responsible for payroll taxes, withholding and reporting in accordance with
Section 10.3(a).
Section 10.7    Equity Award Administration. TimkenSteel and Timken agree that
Computershare Limited will be the administrator and recordkeeper for the
TimkenSteel and Bearings Equity Compensation Awards outstanding as of the
Distribution for the life of the relevant awards, unless the parties mutually
agree otherwise.
Section 10.8    Registration. TimkenSteel will register the TimkenSteel Common
Shares relating to the TimkenSteel Equity Compensation Awards and make any
necessary filings with the appropriate Governmental Authorities as required
under U.S. and foreign securities Laws.
ARTICLE XI    
BENEFIT PLAN REIMBURSEMENTS, BENEFIT PLAN THIRD-
PARTY CLAIMS
Section 11.1    General Principles. From and after the Distribution Date, any
services that a member of the TimkenSteel Group will provide to the members of
the Bearings Group or that a member of the Bearings Group will provide to the
members of the TimkenSteel Group relating to any Benefit Plans will be set forth
in the Transition Services Agreements (and, to the extent provided therein, a
member of the TimkenSteel Group or the Bearings Group will provide
administrative services referred to in this Employee Matters Agreement).
Section 11.2    Benefit Plan Third-Party Claims. Any Third-Party Claim relating
to the matters addressed in this Agreement shall be governed by the applicable
provisions of the Separation Agreement.
ARTICLE XII    
INDEMNIFICATION
Section 12.1    Indemnification. All Liabilities assumed by or allocated to
TimkenSteel or the TimkenSteel Group pursuant to this Employee Matters Agreement
will be deemed to be TimkenSteel Liabilities for purposes of Article V of the
Separation Agreement, and all Liabilities retained or assumed by or allocated to
Timken or the Bearings Group pursuant to this Employee Matters Agreement will be
deemed to be Bearings Liabilities for purposes of Article V of the Separation
Agreement. All such TimkenSteel Liabilities and Bearings Liabilities shall be
governed by the applicable indemnification terms of the Separation Agreement.

-35-

--------------------------------------------------------------------------------

Exhibit 10.2

ARTICLE XIII    
COOPERATION
Section 13.1    Cooperation. Following the date of this Employee Matters
Agreement, Timken and TimkenSteel will, and will cause their respective
Subsidiaries, agents and vendors to, use reasonable best efforts to cooperate
with respect to any employee compensation, benefits or human resources systems
matters that Timken or TimkenSteel, as applicable, reasonably determines require
the cooperation of both Timken and TimkenSteel in order to accomplish the
objectives of this Employee Matters Agreement. Without limiting the generality
of the preceding sentence, (a) Timken and TimkenSteel will cooperate in
coordinating each of their respective payroll systems in connection with the
transfers of Bearings Employees to the Bearings Group and the Distribution, (b)
Timken will, and will cause its Subsidiaries to, transfer records to TimkenSteel
as reasonably necessary for the proper administration of the TimkenSteel Benefit
Plans, to the extent such records are in Timken’s possession, (c) Timken and
TimkenSteel will share, with each other and with their respective agents and
vendors (without obtaining releases), all employee, participant and beneficiary
information necessary for the efficient and accurate administration of the
Benefit Plans, and (d) Timken and TimkenSteel will share such information as is
necessary to administer equity awards pursuant to Article X, to provide any
required information to holders of such equity awards, and to make any
governmental filings with respect thereto.
ARTICLE XIV    
MISCELLANEOUS
Section 14.1    Vendor Contracts. Prior to the Distribution, Timken and
TimkenSteel will use reasonable best efforts to (a) negotiate with the current
Third Party providers to separate and assign the applicable rights and
obligations under each group insurance policy, health maintenance organization,
administrative services contract, Third Party administrator agreement, letter of
understanding or arrangement that pertains to one or more Bearings Benefit Plans
and one or more TimkenSteel Benefit Plans (each, a “Vendor Contract”) to the
extent that such rights or obligations pertain to TimkenSteel Employees and
Former TimkenSteel Business Employees and their respective Plan Payees or, in
the alternative, to negotiate with the current Third Party providers to provide
substantially similar services to the TimkenSteel Benefit Plans on substantially
similar terms under separate contracts with TimkenSteel or the TimkenSteel
Benefit Plans and (b) to the extent permitted by the applicable Third Party
provider, obtain and maintain pricing discounts or other preferential terms
under the Vendor Contracts.
Section 14.2    Further Assurances. Prior to the Distribution, if either party
identifies any commercial or other service that is needed to ensure a smooth and
orderly transition of its business in connection with the consummation of the
transactions contemplated hereby, and that is not otherwise governed by the
provisions of this Employee Matters Agreement, the parties will cooperate in
determining whether

-36-

--------------------------------------------------------------------------------

Exhibit 10.2

there is a mutually acceptable arm’s-length basis on which the other party will
provide such service.
Section 14.3    Employment Taxes Withholding Reporting Responsibility.
TimkenSteel and Timken hereby agree to follow the standard procedure for United
States employment Tax withholding as provided in Section 4 of Rev. Proc.
2004-53, I.R.B. 2004-34. Timken will withhold and remit all employment taxes for
the last payroll date preceding the Distribution Date with respect to all
current and former employees of Timken and TimkenSteel who receive wages on such
payroll date.
Section 14.4    Data Privacy. The parties agree that any applicable data privacy
Laws and any other obligations of the TimkenSteel Group and the Bearings Group
to maintain the confidentiality of any employee information or information held
by any benefit plans in accordance with applicable Law will govern the
disclosure of employee information among the parties under this Employee Matters
Agreement. TimkenSteel and Timken will ensure that they each have in place
appropriate technical and organizational security measures to protect the
personal data of the TimkenSteel Employees, Former TimkenSteel Business
Employees, Bearings Employees and Former Bearings Business Employees.
Section 14.5    Third Party Beneficiaries. Nothing contained in this Employee
Matters Agreement will be construed to create any third-party beneficiary rights
in any Person, including without limitation any TimkenSteel Employee, Bearings
Employee, Former Bearings Business Employee, or Former TimkenSteel Business
Employee (including any dependent or beneficiary thereof) nor will this Employee
Matters Agreement be deemed to amend any Benefit Plan of Timken, TimkenSteel, or
their Affiliates or to prohibit Timken, TimkenSteel or their respective
Affiliates from amending or terminating any Benefit Plan.
Section 14.6    Effect if Distribution Does Not Occur. If the Distribution does
not occur, then all actions and events that are, under this Employee Matters
Agreement, to be taken or occur effective as of the Distribution, or otherwise
in connection with the Distribution will not be taken or occur except to the
extent specifically agreed by the parties.
Section 14.7    Incorporation of Separation Agreement Provisions. The following
provisions of the Separation Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions will
apply as if fully set forth herein (references in this Section 14.7 to an
“Article” or “Section” will mean Articles or Sections of the Separation
Agreement, and references in the material incorporated herein by reference will
be references to the Separation Agreement): Article IV (relating to Further
Assurances; Additional Information); Article V (relating to Release;
Indemnification; and Guarantees); Article VI (relating to Exchange of
Information; Litigation Management; Confidentiality); Article VII (relating to
Dispute Resolution); and Article VIII (relating to Miscellaneous).

-37-

--------------------------------------------------------------------------------

Exhibit 10.2

Section 14.8    No Representation or Warranty. Each of Timken (on behalf of
itself and each other Bearings Entity) and TimkenSteel (on behalf of itself and
each other TimkenSteel Entity) understands and agrees that, except as expressly
set forth in this Employee Matters Agreement, the Separation Agreement or in any
other Ancillary Agreement, no party (including its Affiliates) to this Employee
Matters Agreement, the Separation Agreement or any other Ancillary Agreement,
makes any representation or warranty with respect to any matter in this Employee
Matters Agreement, including, without limitation, any representation or warranty
with respect to the legal or Tax status or compliance of any Benefit Plan,
compensation arrangement or Employment Agreement, and Timken disclaims any and
all liability with respect thereto. Except as expressly set forth in this
Employee Matters Agreement, the Separation Agreement or any other Ancillary
Agreement, none of Timken, TimkenSteel or any of their respective Subsidiaries
(including their respective Affiliates) makes any representation or warranty
about and will not have any Liability for (i) the accuracy of or omissions from
any information, documents or materials made available in connection with
entering into this Employee Matters Agreement, the Separation Agreement or any
other Ancillary Agreement or the transactions contemplated hereby or thereby.

-38-

--------------------------------------------------------------------------------

Exhibit 10.2

Section 14.9    
IN WITNESS WHEREOF, the parties have caused this Employee Matters Agreement to
be executed on the date first written above by their respective duly authorized
officers.
THE TIMKEN COMPANY


By: /s/ Philip D. Fracassa____________
Name: Philip D. Fracassa
Title: Chief Financial Officer




TIMKENSTEEL CORPORATION


By: /s/ Christopher J. Holding_________
Name: Christopher J. Holding
Title: Executive Vice President and
     Chief Financial Officer


[Signature Page to Employee Matters Agreement]

-39-

--------------------------------------------------------------------------------

Exhibit 10.2

Schedule 5.4
Employment Agreements
1.
Employment Agreement, dated as of March 1, by and between Timken and Terry Fearn

2.
Employment Agreement, dated as of June 1, by and between Timken and Kelly
Strunck

3.
Employment Agreement, dated as of March 1, 2012, by and between Timken and
Marsha Whalen

4.
Employment Agreement, dated as of May 7, 2012, by and between Timken and Marina
Zimmerman

5.
Employment Agreement for Less than full time Exempt Employees, dated as of
January 1, 2014, by and between Timken and Lisa Bortz

6.
Employment Agreement for Less than full time Exempt Employees, dated as of
January 1, 2014, by and between Timken and Karen Hammond

7.
Employment Agreement for Exempt Employees, dated as of March 1, 2008, by and
between Timken and Pamela S. Clawson

8.
Employment Agreement for Exempt Employees, dated as of June 19, 2001, by and
between Timken and Mikel W. Smith

9.
Employment Agreement for Non-Exempt Employees, dated as of March 1, 2007, by and
between Timken and Paul R. Bracken

10.
Employment Agreement for Non-Exempt Employees, dated as of October 28, 2013, by
and between Timken and Essie Dillard

11.
Employment Agreement for Non-Exempt Employees, dated as of October 10, 2011, by
and between Timken and Dianne Gary

12.
Employment Agreement for Non-Exempt Employees, dated as of August 1, 2013, by
and between Timken and Joe Owens

13.
Employment Agreement for Non-Exempt Employees, dated as of August 1, 2013, by
and between Timken and Doug Sikora

14.
Employment Agreement for Non-Exempt Employees, dated as of May 1, 2009, by and
between Timken and Daniel L. Smith

15.
Letter regarding Repatriation to Canton, Ohio, USA, dated February 4, 2013, with
Kevin Raketich

16.
Letter regarding International Temporary Assignment to Nagoya, Japan, dated May
21, 2012, with Kevin A. Simms

17.
Letter regarding International Temporary Assignment to Nagoya, Japan, dated July
4, 2011, with Robert Perez


CLI-2213833v3

--------------------------------------------------------------------------------

Exhibit 10.2

18.
Letter regarding Continuing Tax Preparation Services, date August 8, 2012, with
Mark C. Stacey

19.
Employee Death Benefit Agreement, dated as of March 9, 2004, by and between Ward
J. Timken, Jr. and Timken

20.
Employee Death Benefit Agreement, dated as of June 18, 1991, by and between
Charles H. West and Timken

21.
Severance Agreement between William P. Bryan and Timken

22.
Severance Agreement between Frank A. DiPiero and Timken

23.
Severance Agreement between James M. Gresh and Timken

24.
Severance Agreement between Christopher J. Holding and Timken

25.
Severance Agreement between Robert N. Keeler and Timken

26.
Severance Agreement between Thomas D. Moline and Timken

27.
Severance Agreement between Shawn J. Seanor and Timken

28.
Severance Agreement between Ward J. Timken, Jr. and Timken

29.
Severance Agreement between Donald L. Walker and Timken


CLI-2213833v3    -2-    

--------------------------------------------------------------------------------

Exhibit 10.2



Schedule 6.1(a)
Split Retiree Welfare Plans
1.
The Timken Company Welfare Benefit Plan for Retirees, subject to the following
changes:

a.
The MPB retiree death benefit will not be provided;

b.
The default claims and appeals procedures will be amended to comply with new
requirements under the Patient Protection and Affordable Care Act, as amended
(“PPACA”);

c.
The list of participating employers will be modified; and

d.
Certain other inapplicable provisions will be deleted from the plan.

2.
The Timken Company Bargaining Unit Welfare Benefit Plan for Retirees, subject to
the following changes:

a.
The default claims and appeals procedures will be amended to comply with new
requirements under PPACA; and

b.
Certain other inapplicable provisions will be deleted from the plan.


CLI-2213833v3    -3-    

--------------------------------------------------------------------------------

Exhibit 10.2



Schedule 6.1(b)
Split Welfare Plans
1.
The Timken Company Welfare Benefit Plan for Employees, subject to the following
changes:

a.
Medical and dental insurance for certain foreign-based employees will not be
provided;

b.
Hourly Supplemental Unemployment Income benefits will not be provided;

c.
The list of participating employers will be modified;

d.
The default claims and appeals procedures will be amended to comply with new
requirements under PPACA; and

e.
Certain other inapplicable provisions will be deleted from the plan.

2.
The Timken Company Bargaining Unit Welfare Benefit Plan for Employees, subject
to the following changes:

a.
Group AD&D insurance will not be provided;

b.
Dependent life insurance will not be provided;

c.
The default claims and appeals procedures will be amended to comply with new
requirements under PPACA; and

d.
Certain other inapplicable provisions will be deleted from the plan.

3.
The Timken Company Flexible Benefits Program for Salaried and Certain Hourly
Employees, subject to the following changes:

a.
The list of participating employers will be modified; and

b.
Certain other inapplicable provisions will be deleted from the plan.

4.
The Timken Company Flexible Benefits Program for Certain Bargaining Unit
Employees, subject to the following changes:

a.
The list of participating employers will be modified; and

b.
Certain other inapplicable provisions will be deleted from the plan.


CLI-2213833v3    -4-    

--------------------------------------------------------------------------------

Exhibit 10.2

5.
Supplemental Unemployment Benefit Plan for Employees Represented by the United
Steelworkers Union (the “SUB Plan”), subject to the following changes:

a.
The maximum benefit limits will be modified.


CLI-2213833v3    -5-    

--------------------------------------------------------------------------------

Exhibit 10.2

b.    
Schedule 7.1(a)
Split DB Plans
1.
The Timken-Latrobe-MPB-Torrington Retirement Plan

2.
The Timken Company Pension Plan


CLI-2213833v3    -6-    

--------------------------------------------------------------------------------

Exhibit 10.2



Schedule 8.1(a)
Split DC Plans
1.
The Timken Company Savings and Investment Pension Plan

2.
The Timken Company Voluntary Investment Pension Plan

3.
The Timken Company Savings Plan for Certain Bargaining Associates


CLI-2213833v3    -7-    

--------------------------------------------------------------------------------

Exhibit 10.2



Schedule 8.3
Assumed DC Plans
1.
Timken Latrobe Steel Voluntary Investment Program

2.
The OH&R Investment Plan


CLI-2213833v3    -8-    

--------------------------------------------------------------------------------

Exhibit 10.2

3.



Schedule 9.1(a)
Split Nonqualified Plans
1.
The Timken Company 1996 Deferred Compensation Plan for officers and other key
employees

2.
Amended and Restated Supplemental Pension Plan of the Timken Company


CLI-2213833v3    -9-    

--------------------------------------------------------------------------------

Exhibit 10.2



Schedule 9.1(c)
TimkenSteel Excess Benefit Agreements
1.
Amended and Restated Employee Excess Benefits Agreement, dated as of December
17, 2008, by and between Ward J. Timken, Jr. and Timken

2.
Amended and Restated Employee Excess Benefits Agreement, dated as of December 4,
2008, by and between Donald L. Walker and Timken, as amended by Amendment No. 1
to the Employee Excess Benefits Agreement, dated as of August 14, 2009, by and
between Donald L. Walker and Timken

3.
Amended and Restated Employee Excess Benefits Agreement, dated as of December 3,
2008, by and between Salvatore J. Miraglia Jr. and Timken, as amended by an
Amendment to the Employee Excess Benefits Agreement, dated as of December 21,
2011, by and between Salvatore J. Miraglia Jr. and Timken, and as further
amended by an Amendment to the Employee Excess Benefits Agreement, dated as of
April 5, 2012, by and between Salvatore J. Miraglia Jr. and Timken

4.
Employee Excess Benefits Agreement, dated as of August 13, 1987, by and between
C. H. West and Timken

5.
Employee Excess Benefits Agreement, dated as of January 1, 1990, by and between
B. J. Bowling and Timken

6.
Employee Excess Benefits Agreement, dated as of August 6, 1991, by and between
C. Philip Weigel and Latrobe Steel Company




CLI-2213833v3    -10-    